Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18     PageID.5864   Page 1 of 88




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  D.R., as a minor through parent and next
  friend DAWN RICHARDSON, et al., on
  behalf of all similarly situated persons,
                                                  Case No. 16-cv-13694
            Plaintiffs,
  v.                                              Hon. Arthur J. Tarnow

  MICHIGAN DEPARTMENT OF                          Hon. Mag. J. Anthony P. Patti
  EDUCATION, et al.,

            Defendants.
                                              /

                                   BRIEF IN SUPPORT OF
                      PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION




  AMERICAS 95650494
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                     PageID.5865           Page 2 of 88




                                                   Table of Contents
                                                                                                                         Page
  I         PRELIMINARY STATEMENT ................................................................... 1
  II        APPLICABLE LEGAL FRAMEWORK ...................................................... 7
  A.        The IDEA....................................................................................................... 8
            1.    Defendants’ General Obligations Under the IDEA ............................ 9
            2.    The IEP Process................................................................................. 10
            3.    Special Education and Related Services under the IDEA................. 11
            4.    Procedural Safeguards for Children and Parents .............................. 13
  B.        Section 504 and Title II ............................................................................... 16
  C.        Michigan State Law ..................................................................................... 17
  III       BACKGROUND AND SYSTEMIC FACTS RELATING TO THE
            PROPOSED CLASS CLAIMS ................................................................... 18
  A.        The Lead Crisis is Both a Public Health and an Educational Crisis ........... 18
  B.        FCS’s Chronic Lack of Special Education Staff, Programs and Services .. 22
  C.        The Defendants Have Systemically Failed to Provide A Free Appropriate
            Public Education in the Least Restrictive Environment and Procedural
            Safeguards in the Administration of Disciplinary Practices ....................... 32
            1.    FCS’s Chronic and Severe Special Education Staffing Shortages
                        Undermine the Delivery of Special Education and Related
                        Services in Conformance with IEPs and/or 504 Plans ........... 32
            2.    Defendants’ Systemic Failure to Provide A Free Appropriate
                        Public Education In The Least Restrictive Environment ...... 41
            3.    Defendants’ Systemic Failure to Provide Procedural Safeguards in
                        the Student Discipline ............................................................. 42
            4.    Special Education Students Have Poor Achievement Outcomes In
                        FCS Schools ............................................................................ 45
  D.        Defendants MDE and GISD Have Systemically Failed to Discharge
            Their Monitoring and Enforcement Responsibilities .................................. 48
  IV        ARGUMENT ............................................................................................... 58
  V         The Proposed Class Satisfies Rule 23(a) Requirements ............................. 58
  A.        The Proposed Class Satisfies the Numerosity Requirement of Rule
            23(a)(1) ........................................................................................................ 59
  B.        The Proposed Class Satisfies the Commonality Requirement of Rule
            23(a)(2) ........................................................................................................ 63
  C.        The Claims of the Class Representatives are Typical of the Claims of the
            Proposed Class ............................................................................................. 70


  AMERICAS 95650494                                              i
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                            PageID.5866         Page 3 of 88



  D.        Plaintiffs and Plaintiffs’ Counsel Will Fairly and Adequately Protect the
            Interests of the Proposed Class .................................................................... 73
  VI        Plaintiffs Seek Certification of Their Claims for Injunctive and
            Declaratory Relief Under Rule 23(b)(2)...................................................... 75
  VII       The Court Should Designate Plaintiffs’ Counsel as Class Counsel ............ 76




  AMERICAS 95650494                                       ii
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                    PageID.5867            Page 4 of 88




                                          TABLE OF AUTHORITIES

                                                                                                                     Page(s)
                                                           CASES

  Andre H. v. Ambach, 104 F.R.D. 606 (S.D.N.Y. 1985) .......................................... 63

  Bd. of Educ. v. Rowley, 458 U.S. 176 (1982) ............................................................ 8

  Calloway v. Caraco Pharm. Labs., Ltd., 287 F.R.D. 402 (E.D. Mich.
    2012) .............................................................................................................58, 62

  CG v. Commonwealth Dep’t of Educ., Civil Action No. 1:06-CV-
    1523, 2009 U.S. Dist. LEXIS 90028 (M.D. Pa. Sep. 29, 2009) ...................65, 66

  Cole v. City of Memphis, 839 F.3d. 530 .................................................................. 76

  Davidson v. Henkel Corp., 302 F.R.D. 427 (E.D. Mich. 2014) .............................. 60

  Endrew F. v. Douglas County School District Re-1, 137 S. Ct. 988
    (2017) .................................................................................................................. 10

  Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410 (6th Cir. 1998)...................64, 65

  Fox v. Massey-Ferguson, Inc., 172 F.R.D. 653 (E.D. Mich. 1995) ..................66, 69

  Gen. Tel. Co. of the Southwest v. Falcon, 457 U.S. 147 (1982) .............................. 70

  Glazer v. Whirlpool Corp., 722 F.3d 838 (6th Cir. 2013) ....................................... 65

  Glover v. Johnson, 85 F.R.D. 1 (E.D. Mich. 1977) ................................................. 75

  Hillson v. Kelly Servs., 2017 U.S. Dist. LEXIS 8699 (E.D. Mich.
     2017) ................................................................................................................... 71

  In re Am. Med. Sys., Inc., 75 F.3d 1069 (6th Cir. 1996) .......................................... 60

  In re Northwest Airlines Corp. Antitrust Litig., 208 F.R.D. 174 (E.D.
      Mich. 2002) ...................................................................................................66, 69

  J.B. v. Killingly Bd. of Educ., 990 F. Supp. 57 (D. Conn. 1997) ............................. 12

  J.G. v. Board of Education of Rochester City School District, 830 F.2d
     444 (2d Cir. 1987) ............................................................................................... 59

  AMERICAS 95650494                                              i
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                  PageID.5868           Page 5 of 88



  J.S. v. Attica Cent. Sch., No. 00-CV-513S, 2006 U.S. Dist. LEXIS
     12827 (W.D.N.Y. Mar. 7, 2006).............................................................61, 66, 69

  Johnson v. District of Columbia, 248 F.R.D. 46 (D.D.C) ....................................... 71

  LV v. N.Y.C. Dep’t of Educ., 2005 U.S. Dist. LEXIS 20672, at *10
    (S.D.N.Y. Sep. 15, 2005 ..................................................................................... 61

  McBride v. Mich. Dep’t of Corr., 2017 U.S. Dist. LEXIS 113144
    (E.D. Mich., July 30, 2017) ................................................................................ 71

  Michigan Protection and Advocacy Service, Inc. v. Flint Community
    Schools, No. 15-12470 (E.D. Mich. Sept. 10, 2015) .......................................... 24

  P.V. v. Sch. Dist. of Phila., 289 F.R.D. 227 (E.D. Pa. 2013)............................. 60, 69

  Pelzer v. Vassalle, 655 F. App’x 352 (6th Cir 2016) .............................................. 74

  R. A-G v. Buffalo City Sch. Dist. Bd. of Educ., No. 12-CV-960S, 2013
     U.S. Dist. LEXIS 93924 (W.D.N.Y. June 30, 2013)..............................60, 61, 71

  R.A.G. v. Buffalo City School Dist. Bd. of Educ., 569 Fed. App’x 41
     (2d Cir. 2014) ...................................................................................................... 59

  R.P.-K. v. Dep’t of Educ., 272 F.R.D. 541 (D. Haw. 2011) ........................60, 61, 62

  Ray M. by Juana D. v. Bd. Of Educ. Of City Sch. Dist. Of City of N.Y.,
    884 F. Supp. 696 (E.D.N.Y. 1995) ...............................................................61, 63

  Reese v. CNH America LLC, 227 F.R.D. 483 (E.D. Mich. 2005) .....................64, 71

  Rikos v. Procter & Gamble, 799 F.3d 497 (6th Cir. 2015)...................................... 64

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) ...................64, 70, 71, 76

                                          STATUTES AND RULES
  28 C.F.R. § 35.130(b)(7) .......................................................................................... 16

  34 C.F.R. 300.536(a)(2) ........................................................................................... 15

  34 C.F.R. § 104 ........................................................................................................ 16

  34 C.F.R. § 300.8(c).............................................................................................8, 11


  AMERICAS 95650494                                           ii
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                 PageID.5869           Page 6 of 88



  34 C.F.R. § 300.39(b)(3) .......................................................................................... 12

  34 C.F.R. § 300.43(a)(1) .......................................................................................... 12

  34 C.F.R. § 300.106 ................................................................................................. 13

  34 C.F.R. § 300.114 .............................................................................................9, 10

  34 C.F.R. § 300.115 ................................................................................................. 13

  34 C.F.R. § 300.149 ................................................................................................... 9

  34 C.F.R. § 300.150 ...........................................................................................10, 14

  34 C.F.R. § 300.170 ................................................................................................. 15

  34 C.F.R. § 300.320 ...........................................................................................11, 13

  34 C.F.R. §§ 300.500 ............................................................................................... 14

  34 C.F.R. §§ 300.530-300.536 ................................................................................. 14

  20 U.S.C. § 1400(d)(1)(A) ......................................................................................... 8

  20 U.S.C. § 1401 ............................................................................................8, 12, 13

  20 U.S.C. §§1407(a-b), .............................................................................................. 9

  20 U.S.C. § 1412(a) ...................................................................................8, 9, 14, 15

  20 U.S.C. § 1412(b) ................................................................................................. 10

  20 U.S.C. § 1412(d)(1)(B) ......................................................................................... 8

  20 U.S.C. § 1414 ................................................................................................10, 11

  20 U.S.C. § 1415 ..........................................................................................10, 14, 15

  29 U.S.C. § 705(9)(A).............................................................................................. 16

  29 U.S.C. § 794 ....................................................................................................7, 16

  42 U.S.C. § 12102(1)(A).......................................................................................... 16

  42 U.S.C. § 12131 ...................................................................................................... 7


  AMERICAS 95650494                                          iii
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                PageID.5870           Page 7 of 88



  42 U.S.C. § 12132 .................................................................................................... 16

  M.C.L.A. 380.1701 .................................................................................................. 17

  M.C.L.A. 380.1711 ............................................................................................17, 18

  M.C.L.A. 380.1751(1) ............................................................................................. 17




  AMERICAS 95650494                                          iv
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5871    Page 8 of 88




                                 ISSUE PRESENTED
  Should this Court certify the class pursuant to Fed. R. Civ. P. 23 of all present and
  future children, ages 3 through 26, who attend or will attend FCS schools and who
  are eligible or who will be eligible for special education and related services
  pursuant to the IDEA and its federal implementing regulations, and/or 504 services
  pursuant to Section 504, as well as analogous provisions of Michigan state law?

  Plaintiffs’ answer: YES




  AMERICAS 95650494                        v
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18     PageID.5872    Page 9 of 88




                CONTROLLING OR MOST APPROPRIATE AUTHORITY

  Calloway v. Caraco Pharm. Labs., Ltd., 287 F.R.D. 402 (E.D. Mich. 2012)

  C.G. v. Commonwealth of Pa. Dep’t of Educ., 2009 U.S. Dist. LEXIS 90028 (M.D.

  Pa. Sept. 29, 2009)

  Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410 (6th Cir. 1998)

  Glazer v. Whirlpool Corp., 722 F.3d 838 (6th Cir. 2013)

  Hillson v. Kelly Servs., 2017 U.S. Dist. LEXIS 8699 (E.D. Mich. 2017)

  In re Am. Med. Sys., Inc., 75 F.3d 1069 (6th Cir. 1996)

  In re Northwest Airlines Corp. Antitrust Litig., 208 F.R.D. 174 (E.D. Mich. 2002)

  J.S. v. Attica Cent. School District, 2006 U.S. Dist. LEXIS 12827 (W.D.N.Y.

  2006)

  McBride v. Mich. Dep’t of Corr., 2017 U.S. Dist. LEXIS 113144 (E.D. Mich., July

  30, 2017)

  Pelzer v. Vassalle, 655 F. App’x 352 (6th Cir 2016)

  R.A.G. v. Buffalo City School Dist. Bd. of Educ., 569 Fed. App’x 41 (2d Cir. 2014)

  Reese v. CNH America LLC, 227 F.R.D. 483 (E.D. Mich. 2005)

  Rikos v. Procter & Gamble, 799 F.3d 497 (6th Cir. 2015)

  R.P.-K. v. Dep’t of Educ., 272 F.R.D. 541, 547 (D. Haw. 2011)

  Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011)




  AMERICAS 95650494                        vi
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5873    Page 10 of
                                      88




                         I      PRELIMINARY STATEMENT

           The children of Flint were systemically exposed to lead in their water for

 almost two years. That systemic exposure came at a time when Flint Community

 Schools (“FCS”) was systemically failing to meet the special education needs of its

 students. Meanwhile Michigan Department of Education (“MDE”) and Genesee

 Intermediate School District (“GISD”) systemically failed to provide adequate

 resources and support to help FCS meet the challenges they were facing. The

 systemic nature of the failure generally was highlighted when Michigan became

 the only state in the country to receive a “Needs Intervention” rating from the

 United States Department of Education for failing to meet special education

 requirements under the IDEA. The combination of these systemic failures has led

 to a special education crisis that requires a systemic solution. Certifying a class

 under these circumstances ensures an opportunity for Plaintiffs to obtain global

 relief that will benefit every FCS student with special education needs.1

           When reports of the Flint lead crisis first came to light, they were met with

 denial. The denial continues to this day. Outrageously, the MDE’s expert in this



 1
  The Defendants have not yet fully complied with their discovery obligations by
 producing all of the Class Certification Discovery requested. Accordingly,
 Plaintiffs reserve the right to include information and documents obtained from
 outstanding productions, which they are to receive on a rolling basis, in their reply
 brief in support of their Motion for Class Certification.

 AMERICAS 95650494
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18             PageID.5874     Page 11 of
                                      88


 case characterized the public health crisis in Flint as illusory, premised on

 unjustified paranoia, propaganda, and fear. He testified:

           [I]f people have a fear that their children have been poisoned and will have
           lifelong irreversible effects, I think that’s the public health crisis right there,
           that that fear is going to modify behavior of parents, self-perceptions of
           children, anxieties among teachers.
           It is well-established that lead, a potent neurotoxin, causes brain damage,

 inducing a functionally similar type of brain injury as would result from a

 traumatic car accident or from oxygen deprivation to the brain. Given that lead is

 recognized as a neurotoxin that causes cognitive, developmental and behavioral

 impairment in children, it is imperative that Flint’s public schools be equipped to

 provide students with disabilities the services required by law. Yet, as detailed

 below, Defendants have systemically failed to ensure appropriate education for

 FCS students with disabilities in the least restrictive environment and to provide

 them with the programs, services, and procedural safeguards to which they are

 entitled by law.        The result is that FCS students have been denied a free

 appropriate public education, the bedrock guarantee afforded to them under federal

 and state law.

           In short, the lead crisis that Flint children have endured is not only a public

 health catastrophe, but an educational crisis of unprecedented magnitude. Even

 before the lead exposure, FCS faced significant challenges related to an endemic

 lack of resources. In 2014, when Flint’s water source was changed and lead from


 AMERICAS 95650494                              2
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5875   Page 12 of
                                      88


 the city’s deteriorating pipes began leaching into the city’s water supply, FCS

 faced a crippling deficit of $21 million in its budget. Under directive by the MDE,

 the district was forced to make extreme staffing and program cuts.

           By fall 2015, when the State of Michigan (“State”) finally acknowledged the

 lead crisis – eighteen months after its onset – FCS still faced a budget deficit of

 over $10 million. Instead of providing assistance to FCS, the MDE, on October 5,

 2015, approved a deficit elimination plan whereby FCS was forced to freeze wages

 and fringe benefits for employees for the duration of the deficit.

           The severe budgetary shortfalls trapped FCS in a dilemma of the State’s

 making.             Its resources were unduly constrained at a time when – as then-

 Superintendent Tawwab’s February 2016 testimony before Congress firmly

 establishes – the district urgently needed to prepare for a surge in the needs of its

 students. Superintendent Tawwab’s Congressional testimony was prescient. The

 percentage of special education students in FCS schools has increased by one-third

 to nearly 20% over the four-year period from 2014-15 to the 2017-18 school year.

 This percentage will inevitably increase even higher once the screening and

 assessment process established by the partial settlement in this case becomes fully

 operational. As underscored by Dr. Mona Hanna-Attisha, the pediatrician who




 AMERICAS 95650494                             3
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5876       Page 13 of
                                      88


 sounded the alarm about the lead crisis, children will be affirmatively harmed if

 they receive a diagnosis of a disability and do not receive treatment for it.2

           Yet, from 2014-15 to 2017-18, while the percentage of special education

 students in FCS schools rose by one-third, FCS received no concomitant increase

 in resources from MDE or GISD. As a result, FCS has been unable to attract and

 retain essential special education teachers and support personnel, including social

 workers and psychologists. These personnel are the cornerstone for the delivery of

 special education and related services to FCS’ students with disabilities.

           Shockingly, 25% of FCS’s positions for special education teachers remain

 vacant today, five weeks into a new school year. This means that in a district

 where one out of every five students qualifies for special education and related

 services, one out of every four special education teacher positions remains

 unfilled. Estimating that each of these teachers would have a caseload of 15-20

 students, between 240 and 320 students – representing one-fourth to one-third of

 FCS’s entire special education population – have no special education teacher.

 This untenable situation is traceable to the MDE and GISD’s failure to provide

 FCS with resources adequate to meet the overwhelming special education needs.

 2
   Lori Higgins, Up to 30,000 Flint kids to get screened for lead impact settlement,
 DETROIT FREE PRESS, Apr. 8, 2018, available at
 https://www.freep.com/story/news/education/2018/04/09/flint-water-crisis-
 lead/478577002/ (last visited June 26, 2018) (“‘We will harm children if we
 diagnose them with something and we do not get them into the proper treatment,’
 Hanna-Attisha said.”).

 AMERICAS 95650494                          4
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5877    Page 14 of
                                      88


           Without adequate special education teachers and support staff, FCS is failing

 its students with disabilities in systemic violation of federal and state law.

 Specifically, and as detailed below, FCS is not educating these students in the least

 restrictive environment and providing them with procedural safeguards in the

 administration of disciplinary practices. Approximately one-fourth to one-third of

 students with IEPs aged 6-21 received their education inside the regular classroom

 environment less than 40% of the day, which was nearly two times the state

 average, from 2012-13 to 2015-16, the last four years for which data is available.

           The rates of suspensions and expulsions for students with disabilities of

 more than 10 cumulative days in a school year increased by a whopping 282%

 percent from the 2012-13 to 2013-14 school year, when the lead crisis began. The

 rates thereafter remained at levels that were four to ten times the state average

 during the period from 2013-14 to 2015-16.            Teachers uniformly report that

 behavioral issues have significantly increased in FCS schools in the wake of the

 lead crisis. Despite this, the behavioral specialists contracted by the district – paid

 roughly $14/hour with no additional benefits – receive no formal training from

 either FCS or GISD in positive behavior intervention strategies and behavior

 intervention plans.

           The achievement outcomes for students with IEPs in FCS schools

 demonstrate these systemic failures. The dropout rates for FCS students with


 AMERICAS 95650494                           5
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5878     Page 15 of
                                      88


 disabilities have consistently been nearly 1.5 to 2 times higher than the statewide

 average from 2012-13 to 2015-16. The graduation rates over this same period

 show only one out of every two special education students graduated from high

 school with a regular diploma in four years, and the scores for all students,

 including special education students, on standardized testing in the last year are

 abysmal. At the end of the 2017-18 school year, only 4.2% of students in third

 through eighth grade were proficient in Math and English Language Arts, 10.8% of

 third grade students were proficient in English Language Arts, and 0.9% of 11th

 graders were proficient on the state M-STEP test in all subjects. Teachers report

 that student achievement is lower since the lead crisis, there has been an increase in

 the number of kindergarten students who are non-verbal, and students in the

 current cohort of first graders were unable to even recognize letters – a basic skill

 that should be mastered in kindergarten.

           Notwithstanding these systemic failures and the looming impact of lead

 exposure on children’s learning and memory, the MDE refuses to even

 acknowledge the crisis in FCS schools. The Director of the MDE’s Office of

 Special Education testified that despite her years of special education experience

 and her understanding of the risks of lead exposure, she did not consider the lead

 crisis to be “an educational emergency.” She further characterized the impact of

 the lead crisis on Flint students as nothing more than a mere “inconvenience.”


 AMERICAS 95650494                          6
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5879    Page 16 of
                                      88


           The MDE’s dismissal of the harm inflicted upon Flint children from lead

 exposure is fundamentally unsound and echoes the State’s initial disavowal of

 responsibility for the crisis. Flint children were the canaries in the coal mine

 whose elevated blood lead levels signaled that there was a lead crisis. They

 continue to be canaries in the coal mine whose poor achievement outcomes are

 stark evidence of an educational crisis on an unprecedented scale. Students with

 disabilities in Flint face an educational and civil rights disaster.          Plaintiffs

 respectfully seek the certification of a class comprised of these students to address

 and ameliorate this systemic crisis.


                     II     APPLICABLE LEGAL FRAMEWORK

           Plaintiffs allege that Defendants are systemically violating the rights of FCS

 students under the Individuals with Disabilities Education Improvement Act of

 2004 (“IDEA”), 20 U.S. § 1400 et seq.; § 504 of the Rehabilitation Act of 1973

 (“Section 504”), 29 U.S.C. § 794; Title II of the Americans with Disabilities Act

 (“Title II”),3 42 U.S.C. § 12131 et seq.; and Michigan law. The legal rights

 relevant to these systemic violations are set forth below.




 3
     The Title II claim has been dismissed against the MDE only.

 AMERICAS 95650494                            7
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5880    Page 17 of
                                      88



      A.         The IDEA


           Congress enacted the IDEA to protect “the rights of children with disabilities

 and parents of such children.” 20 U.S.C. § 1412(d)(1)(B). To that end, the

 purpose of the IDEA is to ensure that “all children with disabilities have available

 to them a free appropriate public education that emphasizes special education and

 related services designed to meet their unique needs and prepare them for further

 education, employment, and independent living.” 20 U.S.C. § 1400(d)(1)(A).

 Accordingly, Defendants are obligated to ensure that a free appropriate public

 education (“FAPE”) is provided to all eligible children with disabilities between

 the ages of 3 and 26, including those who have been suspended or expelled from

 school. 20 U.S.C. § 1412(a)(1); MARSE Rule 340.1702. To be eligible, a child

 must have at least one of thirteen disabling conditions. 20 U.S.C. § 1401(3)(A)(i);

 34 C.F.R. § 300.8(c).4

           A FAPE must, inter alia, “include an appropriate preschool, elementary or

 secondary education” in the state, and be provided in conformity with students’

 individualized education programs (“IEPs”). 20 U.S.C. §§ 1401(9), 1414(d)(2)(A).

 See also Bd. of Educ. v. Rowley, 458 U.S. 176, 203-04 (1982) (holding that the

 FAPE requirement is satisfied through the provision of “personalized instruction

 4One such qualifying disability is termed an “other health impairment” that is due
 to chronic or acute health problems such as, inter alia, lead poisoning, which
 adversely affects a child’s educational performance. 34 C.F.R. § 300.8(c)(9).

 AMERICAS 95650494                            8
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5881    Page 18 of
                                      88


 with sufficient support services to permit the child to benefit educationally from

 that instruction” where such instruction comports with an IEP formulated in

 accordance with the IDEA’s procedures). Moreover, a FAPE must be provided in

 the least restrictive environment (“LRE”). 20 U.S.C. § 1412(a)(5); 34 C.F.R. §

 300.114(a)(1). To the maximum extent appropriate, children with disabilities,

 including children in public or private settings, “are [to be] educated with children

 who are not disabled, and special classes, separate schooling, or other removal of

 children with disabilities from the regular educational environment [should]

 occur[] only when the nature or severity of the disability of a child is such that

 education in regular classes with the use of supplementary aids and services cannot

 be achieved satisfactorily.” 20 U.S.C. § 1412(a)(5)(A); see also 34 C.F.R. §

 300.114(a)(2).

           1.        Defendants’ General Obligations Under the IDEA


           Under the IDEA, the MDE, as Michigan’s state educational agency

 (“SEA”), is responsible for the “general supervision” of special education, which

 includes adopting IDEA-compliant policies, rules, and regulations that conform to

 the purposes of the IDEA and otherwise ensuring that all of the mandates of the

 IDEA are met. See 20 U.S.C. §§1407(a-b), 1412(a)(11); 34 C.F.R. § 300.149.

 Further, “[a] State must not use a funding mechanism by which the State



 AMERICAS 95650494                           9
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5882    Page 19 of
                                      88


 distributes funds on the basis of the type of setting in which a child is served that

 will result in the failure to provide a child with a disability FAPE according to the

 unique needs of the child, as described in the child’s IEP.”             34 C.F.R. §

 300.114(b)(1)(ii). FCS and GISD, as LEAs, must provide a FAPE in the first

 instance. 20 U.S.C. §§ 1414, 1415. Where the MDE, as the state’s SEA, is the

 “provider” of FAPE, it may also provide “direct services” to children with

 disabilities. 20 U.S.C. § 1412(b). The MDE, GISD, and FCS are required to, inter

 alia, “establish and maintain procedures . . . to ensure that children with disabilities

 and their parents are guaranteed procedural safeguards with respect to the

 provision of a free appropriate public education by such agencies.” 20 U.S.C. §§

 1415(a); see also 34 C.F.R. §300.150.            The Supreme Court has held that a

 student’s “educational program must be appropriately ambitious in light of his

 circumstances.” Endrew F. v. Douglas County School District Re-1, 137 S. Ct.

 988, 1000 (2017).

           2.        The IEP Process


                 By the beginning of each school year, Defendants must have an IEP in

 place for each eligible child that offers a FAPE. See 20 U.S.C. §1414(d)(2). An

 IEP is “a written statement for each child with a disability that is developed,

 reviewed, and revised” to meet each child’s unique needs. §1414(d)(1)(A)(i). The

 IEP must contain “a statement of the special education and related services and

 AMERICAS 95650494                           10
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5883   Page 20 of
                                      88


 supplementary aids and services” to be provided to the child and “program

 modification or supports for school personnel.” 20 U.S.C. §1414(d)(1)(A)(i)(IV);

 see also 34 C.F.R. §§ 300.320(a)(4). Each IEP must also contain research-based

 instructional strategies to the extent practicable, including positive behavioral

 interventions and supports. See 20 U.S.C. §1414(d)(1)(A)(i)(IV), (d)(3)(B)(i); see

 also 34 C.F.R. §§ 300.320(a)(4), 300.324(a)(2)(i), (a)(3)(i). The IEP must be

 developed by a team based on the results of the initial or most recent

 comprehensive evaluations of the child, local or state assessments, periodic

 progress reports, as well as observations and input from teachers, providers and

 other individuals with knowledge of the child. See 20 U.S.C. §§1414(c)(1)(A)(i-

 iii), (d)(1)(3); 34 C.F.R. §§300.320(a)(1-3); 34 C.F.R. §§300.324(a). Parents also

 serve as central members of IEP teams. See §1414(d)(1)(B)(i).

           3.        Special Education and Related Services under the IDEA


           The IDEA defines the categories of services that must be offered, providing

 a non-exhaustive list.         “Special education” is generally defined as “specially

 designed instruction, at no cost to parents, to meet the unique needs of a child with

 a disability”5 including “instruction conducted in the classroom, in the home, in


 5
   “Specially designed instruction” means “adapting, as appropriate to the needs of
 an eligible child under this part, the content, methodology, or delivery of
 instruction” both “(i) [t]o address the unique needs of the child that result from the
 child’s disability; and” “(ii) [t]o ensure access of the child to the general

 AMERICAS 95650494                            11
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5884    Page 21 of
                                      88


 hospitals and institutions, and in other settings[.]” 20 U.S.C. § 1401(29). “Related

 services” are “such developmental, corrective, and other supportive services . . . as

 may be required to assist a child with a disability to benefit from special education

 . . .” 20 U.S.C. § 1401(26)(A).6

           In addition, the IDEA mandates that “transition services” be provided to

 “facilitate the child’s movement from school to post-school activities” including

 “post-secondary      education,    vocational   education,   integrated   employment

 (including supported employment), continuing and adult education, adult services,

 independent living, or community participation.” 20 U.S.C. § 1401(34)(A); 34

 C.F.R. § 300.43(a)(1). Beginning not later than the first IEP to be in effect when

 the child turns 16, or younger if determined appropriate by the IEP Team, the IEP

 must include transition services to assist the child in reaching postsecondary goals.


 curriculum, so that the child can meet the educational standards within the
 jurisdiction of the public agency that apply to all children.” 34 C.F.R. §
 300.39(b)(3).
 6
   Related services include, but are not limited to, speech-language pathology and
 audiology services, interpreting services, psychological services, physical and
 occupational therapy, recreation, including therapeutic recreation, social work
 services, school nurse services designed to enable a child with a disability to
 receive a free appropriate public education as described in the individualized
 education program of the child, counseling services, including rehabilitation
 counseling, and orientation and mobility services. 20 U.S.C. § 1401(26)(A).
 Courts and the U.S. Department of Education do not interpret this as an exhaustive
 list. See J.B. v. Killingly Bd. of Educ., 990 F. Supp. 57 (D. Conn. 1997); see also
 Assistance to States for the Education of Children With Disabilities and Preschool
 Grants for Children With Disabilities; Comments to the IDEA Regulations, 71 Fed.
 Reg. 46540 (Aug. 13, 2006) (“Comments to the IDEA Regulations.”).

 AMERICAS 95650494                          12
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5885   Page 22 of
                                      88


 34 C.F.R. § 300.320(b). The IDEA also requires that children receive extended

 school year (“ESY”) services “[b]eyond the normal school year of the public

 agency” where necessary to provide FAPE. 34 C.F.R. § 300.106 (noting that

 public agencies may not “[u]nilaterally limit the type, amount or duration” of ESY

 services).7

            Defendants must also ensure that a “continuum of alternative placements” is

 available to meet the needs of children with disabilities for special education and

 related services. 34 C.F.R. § 300.115(a). The continuum must include, inter alia,

 instruction in regular classes, special classes, special schools, home instruction,

 and instruction in hospitals and institutions, and must make provision for

 “supplementary services” such as resource room or itinerant instruction to be

 provided in conjunction with regular class placement. 34 C.F.R. § 300.115(b).8

           4.        Procedural Safeguards for Children and Parents


           Defendants must ensure that children with disabilities are afforded the

 procedural safeguards required by the IDEA when disciplinary action is


 7 See also Comments to the IDEA Regulations, 71 Fed. Reg. 46540, 46582 (“Some
 children with disabilities may not receive FAPE unless they receive necessary
 services during times when other children, both disabled and nondisabled,
 normally would not be served.”).
 8 “Supplementary aids and services” are “aids, services, and other supports that are


 provided in regular education classes or other education-related settings to enable
 children with disabilities to be educated [in the LRE] with nondisabled children to
 the maximum extent appropriate[.]” 20 U.S.C. § 1401(33).

 AMERICAS 95650494                           13
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5886    Page 23 of
                                      88


 contemplated.       20 U.S.C. §§ 1412(a)(6)(A), 1415(k); 34 C.F.R. §§ 300.150,

 300.500, 300.530-300.536. Under the IDEA, when a child with a disability is

 removed from his or her original educational placement for more than ten

 cumulative school days in an academic school year, procedural protections and

 services must be provided to the student.         20 U.S.C. § 1415(k).       One such

 procedural protection is a manifestation determination review (“MDR”) to

 determine whether the student’s behaviors are a manifestation of his or her

 disabilities. 20 U.S.C. § 1415(k)(1)(E). This requirement helps ensure that a

 school does not impose a long-term suspension, series of suspensions, or expulsion

 on a special education student on account of a behavior that is merely a

 “manifestation” of his or her disability. 20 U.S.C. § 1415(k)(1)(E).

           The IDEA mandates that if a child’s behavior is a manifestation of that

 student’s disability, the child must be permitted to return to, or remain at, his or her

 current school placement and be provided with all of the behavioral services

 necessary to support and reinforce the child’s positive behavior. 20 U.S.C. §

 1415(k)(1)(F).       These behavioral supports include a functional behavioral

 assessment (“FBA”) to determine the function or cause of the child’s disability and

 an accompanying behavioral intervention plan (“BIP”) to adequately accommodate

 the student’s educational and behavioral needs. 20 U.S.C. § 1415(k)(1)(F)(i)-(iii).




 AMERICAS 95650494                         14
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5887    Page 24 of
                                      88


           A manifestation determination review is triggered after ten cumulative days

 of suspensions or expulsions.        Additionally, the IDEA and its implementing

 regulations state that a series of removals totaling more than 10 school days can

 form a “pattern” of behavior (e.g., “because the child’s [disciplined] behavior is

 substantially similar to the child’s behavior in previous incidents that resulted in

 the series of removals”) that also triggers a mandatory MDR.                34 C.F.R.

 300.536(a)(2). Notably, the MDR is not limited to determine whether the behavior

 at issue is a byproduct of the child’s disability, but must additionally inquire into

 whether it may be the consequence of the district’s failure to adequately implement

 his or her IEP. 20 U.S.C. § 1415(k)(1)(E)(i).

           Pursuant to the IDEA, the SEA must examine data to determine if significant

 discrepancies exist in the rates of long-term suspensions and expulsions of children

 with disabilities, either between different LEAs or between disabled and

 nondisabled students within the same LEA. 20 U.S.C. § 1412(a)(22)(A); 34 C.F.R.

 § 300.170(a). If such discrepancies exist, the SEA must review and, if appropriate,

 revise (or require the affected LEA to revise) its policies, procedures and practices

 relating to the development and implementation of IEPs, the use of positive

 behavioral interventions and supports, and procedural safeguards, to ensure

 compliance with the IDEA. 20 U.S.C. § 1412(a)(22)(B); 34 C.F.R. § 300.170(b).




 AMERICAS 95650494                          15
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5888    Page 25 of
                                      88



      B.         Section 504 and Title II


           Section 504 and Title II prohibit public entities from discriminating against

 individuals with disabilities. Pursuant to Section 504 and Title II, public schools

 are prohibited from excluding students with disabilities from participating in or

 receiving the benefits of a school’s services, programs, or activities, and such

 exclusion constitutes disability discrimination. 29 U.S.C. § 794(a); 42 U.S.C.

 12132. Accordingly, each student with a disability must be provided access to all

 programs provided to non-disabled students. 29 U.S.C. § 794; 42 U.S.C. § 12132;

 34 C.F.R. § 104.21. Furthermore, Section 504 and Title II require that each

 disabled student be provided reasonable accommodations and modifications

 designed to provide meaningful access to educational benefits, or as necessary to

 avoid discrimination on the basis of disability. 34 C.F.R. § 104.21; 34 C.F.R. §

 104.44; 28 C.F.R. § 35.130(b)(7). Section 504 and Title II define “disability” as “a

 physical or mental impairment that substantially limits one or more major life

 activities.” 42 U.S.C. § 12102(1)(A); 29 U.S.C. § 705(9)(A).

           Section 504 also mandates that each child with a disability receive a free

 appropriate public education including the provision of regular or special education

 and related aides and services to meet the needs of the student. 29 US.C. § 794; 34

 C.F.R. § 104.33.



 AMERICAS 95650494                           16
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5889    Page 26 of
                                      88



      C.         Michigan State Law

           The State of Michigan requires the superintendent of public instruction at the

 Michigan Department of Education to have each Intermediate School District

 (“ISD”) board submit a plan pursuant to MCLA 380.1711, in accordance with

 special education rules. M.C.L.A. 380.1701. Once approved the board of a local

 school district “shall provide special education programs and services designed to

 meet the individual needs of each student with a disability in its district on record

 under section 1711 for whom an appropriate educational or training program can

 be provided in accordance with the Intermediate School District (ISD) special

 education plan”. MCLA 380.1751(1). To meet this obligation the local school

 board can either operate the program or service itself or contract with its ISD,

 another district, or the MDE. See MCLA 380.1751(1)(a) and (b). The MCLA

 380.1711 requires the Intermediate School Board to “develop, establish, and

 continually evaluate and modify in cooperation with its constituent districts, a plan

 for special education that provides for the delivery of special education programs

 and services designed to meet the individual needs of each student with a disability

 of whom the intermediate school board is required to maintain a record under

 subdivision (f).”

           The ISD is required to maintain a record of each student with a disability

 under 26 years of age, who is a resident of 1 of its constituent districts and who has


 AMERICAS 95650494                           17
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5890   Page 27 of
                                      88


 not graduated from high school, and the special education programs or services in

 which the student with a disability is participating. See MCLA 380.1711 (f). The

 ISD has the “authority to place in appropriate special education programs or

 services a student with a disability for whom a constituent district is required to

 provide special education programs or services under section 1751.” Within a

 Local School District, a staff person must be designated as the one responsible for

 the implementation of the IEP. This person must be either the principal of the

 building where the child is a student or another staff person who is generally

 accessible to the staff and who will be working with the student. Mich. Admin.

 Code R 340.1722.


      III        BACKGROUND AND SYSTEMIC FACTS RELATING TO THE
                          PROPOSED CLASS CLAIMS

      A.         The Lead Crisis is Both a Public Health and an Educational Crisis

            In April 2014, when Flint’s water source was changed as a temporary cost-

 saving measure, lead from the city’s deteriorating pipes began leaching into the

 water supply. The resulting community-wide contamination persisted for a period

 of at least 18 months until the fall of 2015.9 A study conducted in February 2016



 9   “Timeline of Flint water crisis since Gov. Snyder took office,” MLIVE (May 3,
       2016),                               available                           at
       https://www.mlive.com/news/index.ssf/2016/05/timeline_of_the_flint_water_cr
       .html.

 AMERICAS 95650494                           18
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5891   Page 28 of
                                      88


 by Dr. Mona Hanna-Attisha found that the incidence of blood levels in Flint

 doubled, and tripled in some neighborhoods. (Dkt. 62).

           It is well-established that lead, a potent neurotoxin, causes brain damage,

 inducing a functionally similar type of brain injury as would result from a

 traumatic car accident or from oxygen deprivation to the brain. (Id.). The former

 Superintendent of FCS Schools, Bilal Tawwab, and the FCS Director of Learning

 Support Services, Melinda Carroll, fully appreciate that exposure to lead can result

 in cognitive, developmental, and behavioral impairment in children. Mr. Tawwab

 testified that he understands “the impact lead can have on the cognitive

 development of children” and that it can “cause various delays” related to

 “learning” that “would impact that child’s outcomes.”          Heck Decl. Ex. 1-A

 (Tawwab Tr. at 21:18 – 22:12). He further understands that “it can manifest itself

 in – in numerous ways in terms of impact on behavior and also impact a child

 emotionally.” Heck Decl. Ex. 1-A (Id. at 22:23 – 23:8). Melinda Carroll likewise

 testified that “lead can affect children in a multitude of ways” and can “manifest

 itself in cognitive impairments[,]” in “acting-out behavior, perhaps more incidents

 of ADHD.” Heck Decl. Ex 1-C (Carroll Tr. at 55:6-13). She conveyed that in

 addition to impacting children’s ability to learn and their behavior, it could cause

 brain damage. Heck Decl. Ex. 1-C (Id. at 55:14-21, 56:24 – 57:5).           Both Mr.

 Tawwab and Ms. Carroll were emphatic that FCS was operating in emergency


 AMERICAS 95650494                          19
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18             PageID.5892     Page 29 of
                                      88


 mode – and was placed in the middle of a firestorm – after the lead crisis. Heck

 Decl. Ex. 1-A, 1-C (Tawwab Tr. at 37:21 – 38:4; Carroll Tr. at 57:21 – 58:6, 99:22

 – 93:11). Former Superintendent Tawwab unequivocally underscored that the lead

 crisis was an educational crisis. Heck Decl. Ex. 1-A (Tawwab Tr. at 37:6-17).

           Notwithstanding this testimony from those who are at the frontlines of the

 crisis unfurling in FCS schools, there has been a failure on the part of the MDE to

 perceive the lead crisis as both a public health and an educational emergency. The

 expert retained by the MDE for this case resisted even characterizing the lead crisis

 as a public health crisis. Instead, he testified that:

           [I]f people have a fear that their children have been poisoned and will have
           lifelong irreversible effects, I think that’s the public health crisis right there,
           that that fear is going to modify behavior of parents, self-perceptions of
           children, anxieties among teachers.
           Heck Decl. Ex. 1-D (Schretlen Tr. at 132:7-12).

           Similarly, the MDE’s Director of the Office of Special Education, who has a

 Bachelor’s degree in cognitive impairment and a Master’s Degree in Learning

 Disabilities, and who has worked for thirty years in the field of special education,

 testified that she understands “the risks posed to people who are exposed to lead”

 and is “aware that in some cases it may manifest in certain behaviors or potentially

 cognitive development.” Heck Decl. Ex. 1-E (Chapman Tr. at 6:12-15, 7:15-18,

 8:11-14, 30:3-7).        Yet, when asked whether the lead crisis constituted an

 emergency, she stated that it “may have been a health emergency” but that she


 AMERICAS 95650494                             20
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5893    Page 30 of
                                      88


 “didn’t consider it an educational emergency.” Heck Decl. Ex. 1-E (Chapman Tr.

 at 41:1-16). She drew a sharp distinction between the two. When further asked

 whether life had changed for children in FCS schools as a result of the lead crisis,

 she cavalierly replied:

           A. Well, based on the need to drink bottled water and the change in lifestyle,
              regarding shower needs and things like that, I would imagine so.
           Q. Anything else that would have changed for them?
           A. Well, I would imagine that there’s a lot of inconvenience in your life
              when you don’t have fresh running water for lots of reasons; cooking,
              baking, laundry.
           Heck Decl. Ex. 1-E (Chapman Tr. at 43:14-24).
      Despite her alleged expertise in special education, she entirely ignored and

 attempted to dismiss the devastating and decades-long impact that lead exposure

 can have on learning.

           Dr. Mona Hanna-Attisha, the pediatrician who sounded the alarm about the

 crisis, on the other hand, recognizes that prolonged exposure to lead can cause or

 exacerbate disabilities in children. While identifying such disabilities, which the

 partial settlement in this case seeks to accomplish, is the gateway to addressing

 them, Dr. Mona Hanna-Attisha has warned that “[w]e will harm children if we

 diagnose them with something and we do not get them into the proper treatment.”

 Heck Decl. Ex. 1-T (Detroit Free Press article).




 AMERICAS 95650494                           21
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5894     Page 31 of
                                      88



      B.         FCS’s Chronic Lack of Special Education Staff, Programs and
                 Services

           Flint is a community in severe economic decline, suffering from the

 deterioration of essential infrastructure and institutions. Lovette Decl. Ex. I (“Flint

 again most impoverished city in the nation, new census data shows”).                Its

 population has steadily fallen since 2010 and the poverty rate has remains

 alarmingly high.10 Flint has the highest poverty rate in the nation for a city of its

 size according to U.S. Census Bureau data from 2017. (Id). Nearly 39% of the

 city’s residents live in poverty, with an annual income below the poverty line of

 $12,140 for a single individual. (Id). The childhood poverty rate is a staggering

 60% compared to the national average of 21%. (Id).           As the Data and Policy

 Advisor for Poverty Solutions at the University of Michigan explained, “the people

 who remain” in Flint “are facing more difficulties.” %. (Id). He elaborated: “We

 know those who stay may be poorer so there are more kids that are poor.” (Id).

           The conditions in Flint are mirrored in its public school system. Bilal

 Tawwab, the former Superintendent of FCS who came to the district in the 2015-

 16 academic year, testified that he “knew coming” to Flint “that it would sort of be

 a heavy lift” given the significant challenges the District faced due to “[d]eclining


 10
    “Flint again most impoverished city in the nation, new census data shows,”
 MLIVE           (Sept.         17,           2018),        available          at
 https://www.mlive.com/news/flint/index.ssf/2018/09/more_than_half_of_flints_chil
 d.html.

 AMERICAS 95650494                          22
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18            PageID.5895   Page 32 of
                                      88


 student enrollment, [a] decline in student outcomes, and decline in public

 confidence in the District.” Heck Decl. Ex. 1-A (Tawwab Tr. at 10:4-9, 13:5 –

 14:1). He further elaborated:

           A. You have, you know, flight; you know, the – the citizenry is shrinking in
              Flint. You have poverty in the city of Flint. You have, unfortunately,
              low performing schools in the city of Flint. So there are a multitude of
              challenges the city faces.
           Q. And then on top of that they can’t drink their water?
           A. Correct.
           (Id. at 36:10-17).

           Melinda Carroll, the Director of Learning Support Services, likewise

 testified that, even setting aside the prolonged exposure to lead-contaminated

 water, children in Flint often come from a high-poverty background and face

 additional learning challenges. She stated:

           A. . . . [W]e know that our students come to us from the beginning
              somewhat behind the clock. Research tells us that children in poverty,
              children who have been exposed to trauma, children, you now, single-
              parent families, families who have incarcerated members, usually even
              just language alone, 20,000 words behind the typical child. . . .

                 Heck Decl. Ex. 1-A (Carroll Tr., Ex. 1-C, at 108:14-23).

           The testimony of both Melinda Carroll and Bilal Tawwab establishes that

 certain factors in Flint place students at risk of being behind academically or

 behaviorally, exacerbated by nearly two years of lead exposure. FCS, which




 AMERICAS 95650494                             23
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5896   Page 33 of
                                      88


 serves an extremely high-poverty, high-needs population, is hampered by a chronic

 and severe shortfall of funding and essential resources.

           In 2014, when the lead crisis began,11 FCS was in a state of financial

 distress. Melinda Carroll, who joined the district as the Director of Learning

 Support Services in 2014, testified in another case that when she “arrived at the

 School District we were under a $21 million deficit and we were battling with the

 State to submit a deficit elimination plan.” Heck Decl. Ex. 1-C (Carroll Tr. at

 13:12-13); Ex. 1-V (Carroll Dep. Ex. 1 at 56:22-25). Ms. Carroll further clarified

 that the deficit elimination plan was mandatory and that when “the district found

 itself with a . . . $21 million” deficit, the MDE “said you cannot continue to

 operate that way. You must make extreme cuts.” Heck Decl. Ex. 1-V (Carroll

 Dep. Ex. 1 at 56:22-25, 57:8-13). The MDE gave FCS until October 31, 2014 “to

 make drastic cuts to meet a targeted amount that we would eliminate and put back

 into our fund equity over the next seven years.” Heck Decl. Ex. 1-V (Carroll Dep.

 Ex. 1 at 56:22-25, 57:14-21).12 In an effort to respond to the MDE’s mandate, the

 administration “made large cuts[,] combining positions . . . . All kinds of things
 11
      Lovette Decl. Ex. I (“Timeline of Flint water crisis since Gov. Snyder took
      office,”      MLIVE         (May      3,      2016),       available        at
      https://www.mlive.com/news/index.ssf/2016/05/timeline_of_the_flint_water_cr
      .html).
 12
      According to Ms. Carroll, the MDE allows most large urban districts five years
      to eliminate a deficit, but because FCS’s deficit was excessive, the MDE
      allowed for seven years. Heck Decl. Ex. 1-C (Carroll Dep. Ex. 1, Ex. 1-C, at
      57:13-17).

 AMERICAS 95650494                        24
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18               PageID.5897     Page 34 of
                                      88


 were going on, closing buildings, moving equipment. It was somewhat chaotic.”

 Heck Decl. Ex. I-V (Carroll Dep., Ex. 1 at 56:25 – 57:7).

           Melinda Carroll testified that some of the budget cuts made during this

 period included the special education program. Heck Decl. Ex. 1-C (Carroll Tr. at

 13:12-13, 21:9-21, 25:19 – 26:9). Over the prior four years from the 2010-11 to

 the 2013-14 school year, FCS had already reduced its special education staff

 dramatically. It had cut its special education instructional staff by roughly 40%

 from 121 staff members to 73. It eliminated nearly all of its special education

 subject area teachers, cutting 111 out of 113 such positions and leaving the district

 with only 2.              It cut nearly 50% of its special education teacher consultants,

 reducing the total number of such consultants from 20 to 9.5.                    It similarly

 decreased the number of special education paraprofessionals and aides by

 approximately 60% from 56.54 to 33.50, and the number of special education

 support staff from 33.5 to 26. The chart set forth below reflects the numbers of

 FCS special education personnel over this period.

                                                                       Special       Special
         Special       Special                Special      Special
                                                                      Education     Education
       Education     Education               Education    Education
 Year                                                                  Support        Other
      Instructional Subject Area              Teacher     Parapros
                                                                        Staff        Support
          Staff       Teachers              Consultants   and Aides
                                                                                      Staff

 2010-                                                                33.5            3
                     121          113           20          56.54
  11




 AMERICAS 95650494                                25
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5898   Page 35 of
                                      88



 2013-
                     73      2             9.5          33.50
  14                                                               26           5



           Heck Decl. Ex. 1-I (FCS Personnel Summaries).

           In 2014, Melinda Carroll also testified that she viewed the budget cuts in

 2014 as excessive and indicated that she did not believe that the district was in

 compliance with the IDEA. Heck Decl. Ex. 1-C (Carroll Tr., Ex. 1-C, at 32:8-24,

 35:10-12, 36:8-37:7, 37:8-25), Ex. I-V (Carroll Dep. Ex. 1 at 65:13 – 66:6).13

 During her deposition in this case in November 2017, she testified that on a scale

 from one to ten, with a ten representing perfect compliance with the IDEA and a

 one representing disaster, the district was at a three in 2014. Heck Decl. Ex. 1-C

 (Carroll Tr. at 41:2-8).

           When the lead crisis became public in Fall 2015,14 FCS still faced a deficit

 of more than $10 million. Heck Decl. Ex. 1-A (Tawwab Tr. at 14:2-13, 21:12-17);

 Ex. 1-B (Tawwab Dep. Ex. 1); Ex. 1-J (Answer No. 8 in Narrative Section).

 Although the district began implementing staffing cuts prior to the 2015-16 school

 year in an attempt to balance its budget, the MDE approved FCS’s deficit

 elimination plan in October 2015, just weeks after the State acknowledged the lead




 14
      Lovette Decl, Ex. I (“Timeline of Flint water crisis”).

 AMERICAS 95650494                           26
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5899   Page 36 of
                                      88


 crisis in Flint.15 Heck Decl. Ex. 1-J (Deficit Elimination Plan, Ex. J). Instead of

 providing debt relief to FCS in the wake of the crisis, the district began

 implementing the MDE-approved plan to eliminate the budget shortfall. Under

 this plan, FCS was forced to freeze wages and fringe benefits for employees for the

 duration of the deficit. Heck Decl. Ex. 1-J (Deficit Elimination Plan, Answer No.

 9 in Narrative Section). In addition, the district closed schools and continued to

 cut personnel. Heck Decl. Ex. 1-A (Tawwab Tr. at 15:23-16:18); Ex. 1-J (Deficit

 Elimination Plan).

           In February 2016, after the lead crisis became public, FCS Superintendent

 Tawwab testified before Congress about the urgent needs of the district, which,

 according to him, had been “operating in crisis mode since last September.” Heck

 Decl. Ex. 1-B (Tawwab Tr., Ex 1). In his deposition in this case, he explained his

 mindset when he went before Congress:

           A. Well, I guess for – I guess for me at the time, you know – oh, ultimately,
              you know, my goal as a superintendent is to make sure I’m able to meet
              the needs of all kids. We’re now in crisis mode, and so understanding
              our primary goal is student outcomes, improving student outcomes,
              making sure they’re educated, and so equally in the midst of this crisis I
              have to make sure our kids are emotionally, socially stable.
           Q. Mm-hmm.
           A. Understanding that’s the work of schools, but now in crisis --
           Q. Right.

 15
      Lovette Decl, Ex. I (“Timeline of Flint water crisis”).

 AMERICAS 95650494                           27
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5900   Page 37 of
                                      88


           A. -- it sort of ups the ante, that there is much more work and focus that’s
               required so that they can have these outcomes educationally that we are
               hoping for.
                 Heck Decl. Ex. 1-A (Tawwab Tr. at 37:18 – 38:11).

           In the middle of what he characterized as a high-stakes crisis, then-

 Superintendent Tawwab contemporaneously told Congress that “[t]he Flint

 Community Schools will need additional support in the form of expanded special

 education resources.”16 Heck Decl. Ex. 1-B (Tawwab Tr., Ex 1). Melinda Carroll

 agreed with his assessment. Heck Decl. Ex. 1-C (Carroll Tr. at 95:25 – 96:4).

 During this period, she discussed with the FCS Deputy Superintendent the need for

 special education staff to support students, such as speech pathologists and social

 workers, as well as positive behavior supports. Heck Decl Ex. 1-C (Carroll Tr. at

 90:7-14, 96:4-7).

           In 2014-15, 15% of the students attending FCS schools had been identified

 with qualifying disabilities and were eligible for special education and related

 services, as compared to 12.9% statewide.17 In 2015-16, the percentage of special

 education students in FCS increased to 16.7% while the statewide percentage

 16
    Although he attempted to partially retreat from this position when being deposed
 in this case, his statement before Congress should be given full credit.
 17
    Heck Decl., Ex. S (MI School Data charts reflecting special education counts).
 In the 2014-15 academic year, 985 out of 6,550 students in FCS qualified for
 special education and related services. Michigan Department of Education,
 Michigan School Data, available at
 https://www.mischooldata.org/SpecialEducationEarlyOn2/DataPortraits/DataPortr
 aitsDisability.aspx#

 AMERICAS 95650494                            28
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5901    Page 38 of
                                      88


 remained at 12.9%.18 By the following school year, the percentage of FCS special

 education students climbed to 17.4% while the statewide percentage again

 remained relatively steady at 13% in 2016-17.19 In the 2017-18 academic year, the

 percentage of FCS special education students further ballooned to 19.8%, while the

 statewide percentage rose only slightly to 13.1%.20

           As Melinda Carroll testified, FCS has doubled the number of initial

 evaluations over the two years from 2015-16 to 2016-17 in the wake of the lead

 crisis.       Heck Decl. Ex. 1-C (Carroll Tr., Ex. C, at 81:16-25).    Overall, the

 percentage of special education students has increased by approximately 33% – or

 one-third – over the four-year period from the 2014-15 school year to the 2017-18

 school year. The percentage of special education students will inevitably further

 18
    Heck Decl., Ex. S (MI School Data charts reflecting special education counts).
 In the 2015-16 academic year, 907 out of 5,426 students in FCS qualified for
 special education and related services.      Michigan Department of Education,
 Michigan              School             Data,             available              at
 https://www.mischooldata.org/SpecialEducationEarlyOn2/DataPortraits/DataPortr
 aitsDisability.aspx
 19
    Heck Decl., Ex. S (MI School Data charts reflecting special education counts).
 In the 2016-17 academic year, 853 out of 4,893 students in FCS qualified for
 special education and related services. Michigan Department of Education,
 Michigan School Data, available at
 https://www.mischooldata.org/SpecialEducationEarlyOn2/DataPortraits/DataPortr
 aitsDisability.aspx#.
 20
    Heck Decl., Ex. S (MI School Data charts reflecting special education counts).
 In the 2017-18 academic year, 902 out of 4,565 students in FCS qualified for
 special education and related services. Michigan Department of Education,
 Michigan School Data, available at
 https://www.mischooldata.org/SpecialEducationEarlyOn2/DataPortraits/DataPortr
 aitsDisability.aspx#.

 AMERICAS 95650494                         29
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5902   Page 39 of
                                      88


 increase once the screening and assessment process established by the partial

 settlement in this case (Dkt. 116) is put into place.21

            Despite the substantial increase in the percentage of special education

 students in FCS schools, and the former Superintendent’s admission that educating

 them costs almost double the amount required to educate their general education

 counterparts, there has been no corresponding funding increase in the district’s

 budget.22           FCS received no additional resources for special education staff,

 programs and services from the State, MDE, or GISD in the aftermath of the lead

 crisis. When asked if additional funding was provided to Flint after the lead crisis,



 21
    Despite the increasing number of students who qualify for special education and
 related services, as of November 2017, the district had only 16 Section 504 plans
 for its 4,565 students and employees, which Melinda Carroll characterized as “on
 the lower end” based on her past experience. Heck Decl. Ex. 1-C (Carroll Tr. at
 112:11-24). Former Superintendent Tawwab testified that he believed that
 Melinda Carroll was ultimately responsible for the implementation of 504 plans,
 and ensuring that the district was fulfilling its legal obligations under Section 504.
 Heck Decl. Ex. 1-A (Tawwab Tr. at 90:1-23). Melinda Carroll clarified that the
 principals in FCS schools are responsible for ensuring the district’s compliance
 with Section 504; that does not fall under her remit. Heck Decl. Ex. 1-C (Carroll
 Tr. at 26:5-12; 69:14-22; 72:14-21).
 22 In addition, FCS has lost funds over the four-year period from 2013-14 to 2017-


 18 as a result of declining overall student enrollment even as the population of
 more-costly to educate students with disabilities has increased. The overall student
 population in FCS schools has fallen from 6,550 students in 2014-15 to 4,565
 students in 2017-18, Michigan Department of Education, Michigan School Data,
 available at
 https://www.mischooldata.org/SpecialEducationEarlyOn2/DataPortraits/DataPortr
 aitsDisability.aspx#.


 AMERICAS 95650494                             30
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5903    Page 40 of
                                      88


 Teri Chapman, the Director of the Office of Special Education at the MDE,

 responded:

           A. Through our office? Through special education?

           Q. Yes.

           A. No. There was no additional money.

           Heck Decl. Ex. 1-E (Chapman Tr. at 26:4-9).

 She further testified with respect to FCS schools:

           Q. So you remained steady with what you had been doing prior to the lead
           cris[i]s?

           A. That’s correct.

           Q. You did not add any additional resources?

           A. That’s correct.

           Q. Or take any specific measures in response to the lead cris[i]s?

                     Can you please state your answer?

           A. That’s correct. We did not.

 Heck Decl. Ex. 1-E (Chapman Tr. at 35:23 – 36:8).

           Thus, since 2014-15, FCS has experienced a sharp rise in the percentage of

 special education students and no accompanying increase in funding and resources

 to meet their needs, resulting in a systemic failure to comply with IDEA’s FAPE,

 LRE, and discipline requirements. As Ms. Carroll testified, FCS had not come into

 full compliance with the IDEA by November 2017. Heck Decl. 1-C (Carroll Tr. at

 AMERICAS 95650494                             31
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5904   Page 41 of
                                      88


 38:24-39:13, 69:14-22, 79:11-17). As the evidence here demonstrates – and as

 explained below – the large and constantly growing number of students with

 disabilities, coupled with chronic budget deficits, has overwhelmed FCS’s limited

 resources and chronic staffing shortages. As a consequence, FCS is failing to

 provide special education and related services on a system-wide basis, resulting in

 students not educated in the least restrictive environment, disciplinary practices

 without procedural safeguards and behavioral supports, and extremely low student

 performance and outcomes.

      C.         The Defendants Have Systemically Failed to Provide A Free
                 Appropriate Public Education in the Least Restrictive Environment
                 and Procedural Safeguards in the Administration of Disciplinary
                 Practices

           1.        FCS’s Chronic and Severe Special Education Staffing Shortages
                     Undermine the Delivery of Special Education and Related
                     Services in Conformance with IEPs and/or 504 Plans
           Former Superintendent Tawwab has candidly admitted that as of November

 2017, the district needed “to fill the vacancies” in teachers and support personnel

 in FCS schools. Heck Decl. Ex. 1-A (Tawwab Tr. at 42:22 – 43:13) (emphasis

 added). In his Congressional testimony, Mr. Tawwab stated that “[w]e need the

 resources to attract and retain talented specialists who are trained in special

 learning needs. These needs are crucial at [a] time when the district has a looming

 deficit [of] over ten million dollars.” Heck Decl. Ex. 1-B (Tawwab Dep., Ex. 1).

 He reiterated in his November 2017 deposition that it was still necessary for the


 AMERICAS 95650494                           32
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5905     Page 42 of
                                      88


 district to attract and retain such specialists. Heck Decl. Ex. 1-A (Tawwab Tr. at

 64:8-12). When asked during his deposition if FCS had the resources to do so, he

 replied:

           A. I would say that’s an area – I mean we have a lot of vacancies, so that’s
              an area that we need – that’s an opportunity for us to grow in, being able
              to attract and retain talent.

           Q. Okay. So is the answer, yes, you do need resources to attract and retain
              talent?

           A. To attract, yeah, we may need support there, or hear other strategies on
              how folks are able to secure that support. Like I said, we have the
              positions budgeted for. We just need to find the talent to fill those roles.

           Heck Decl. Ex. 1-A (Tawwab Tr. at 64:13-25).

           The FCS’s 2018-19 Learning Supports Services staffing list demonstrates

 the pervasiveness of vacancies in special education vacancies. Melinda Carroll

 characterized the district’s 2014 budget cuts as excessive when one-sixth of its

 social workers (2 out of 12) and one-third of the district’s psychologists (2 out of

 6) were cut. Heck Decl. Ex. 1-C (Carroll Tr. at 22:8-17). Currently, nearly one-

 third of its social worker positions (2 out of 6) and approximately 20% of the

 district’s psychologist positions (3 out of 13.5) are unstaffed. Lovette Decl. Ex. 3-

 D (LSS Staffing Charts). The staffing shortages in these areas today are therefore

 roughly equivalent to what they were when Melinda Carroll ranked the district at a




 AMERICAS 95650494                            33
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5906    Page 43 of
                                      88


 three in terms of its IDEA compliance. As a result of the extensive vacancies in

 the district, the caseloads for special education personnel are overwhelming.

           As noted above, the district has four psychologists and two vacancies for

 psychologist positions (one of the vacancies is denoted as a retirement on the

 staffing list). All of the psychologists have received new placements this year as

 compared to last year. Lovette Decl. Ex. 3-D (LSS Staffing Charts). (Note that

 new hires in 2018-19 are designated in green on the chart and internal moves from

 placements last year are denoted in blue). The caseloads of the four psychologists

 in the district range from 27 to 46 students. Lovette Decl. Ex. 3-D (LSS Staffing

 Charts); Heck Decl. Ex. 1-K (caseload summary).

           Social workers are similarly lacking. FCS currently has seven full-time

 social workers, one part-time social worker, and three vacancies. Two of the social

 workers are new this year and three have been internally moved from their

 placements last year. Lovette Decl. Ex. 3-D (LSS Staffing Charts). The caseloads

 for the full-time social workers in the district range from 25 to 79 students. Lovette

 Decl. Ex. 3-D (LSS Staffing Charts); Heck Decl. Ex. 1-K (caseload summary).

           The chronic staffing shortages in FCS are also reflected in the self-contained

 classrooms and resource rooms for special education students.              The district

 currently has 27 special education teachers in self-contained classrooms (two are

 new and five were moved internally) and eight vacancies. There are three


 AMERICAS 95650494                           34
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5907    Page 44 of
                                      88


 vacancies for Cognitive Impairment classrooms at Southwestern Classical

 Academy High School, one for an Emotional Impairment classroom at

 Southwestern Middle School, one for a Cognitive Impairment classroom at Scott

 Middle School, two for Cognitive Impaired classrooms at Durant-Turri-Mott, and

 one for an Emotional Impairment classroom at Pierce Elementary School. Lovette

 Decl. Ex. 3-D (LSS Staffing Charts). Stated differently, over 20% of the positions

 in the district allocated for special education teachers to work in self-contained

 classrooms – classrooms in which all students are classified as requiring special

 education – are vacant.

           The vacancies in the resource room special education teaching staff are even

 more dramatic. Nineteen resource room positions are filled, while seven full-time

 resource room positions and two half-time resource room positions remain vacant.

 In short, nearly one-third of the allocated resource room positions are open.

 Lovette Decl. Ex. 3-D (LSS Staffing Charts). As a result, the resource room

 caseloads for the nineteen resource room teachers (three of whom are new and

 three of whom were moved internally) are elevated. For example, seven have

 caseloads of 21 students, one has a caseload of 22 students, one has a caseload of

 20 students, one has a caseload of 18 students, and one has a caseload of 17

 students.           Lovette Decl. Ex. 3-D (LSS Staffing Charts); Heck Decl. Ex. 1-K

 (caseload summary).


 AMERICAS 95650494                            35
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5908    Page 45 of
                                      88


           Melinda Carroll testified that the resource room caseloads tend to be high in

 FCS schools. Heck Decl. Ex. 1-C (Carroll Tr. at 115:24 – 116:2). When the

 district gets close to the maximum permitted caseloads, she explains to the

 Superintendent that the district has a compliance issue and asks for positions to be

 added. Heck Decl. Ex. 1-C (Carroll Tr. at 116:3-7). If positions are allocated but

 not filled, as here, the compliance issues are not resolved.

           The caseloads for speech therapists in FCS are also exceedingly high. Five

 of the thirteen speech therapists in FCS schools are new this year, and ten out of

 the thirteen have caseloads of over 40 students.          Six speech therapists have

 caseloads of over 50 students, and one has a caseload with 64 students. Heck Decl.

 Ex. 1-K (caseload summary).

           In addition, the district currently does not have a secondary supervisor for

 Learning Support Services for Grades 7-12, a position which is critical. The

 secondary supervisor is vested with responsibility for ensuring the effective and

 efficient provision of special education programs and services for these grades.

 Lovette Decl. Ex. 3-D (LSS Staffing Charts); Therrein Decl. Ex. 2 ¶ 16. The

 district also currently has only one nurse for approximately 4,600 students.




 AMERICAS 95650494                           36
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5909    Page 46 of
                                      88


 Lovette Decl. Ex. 3-D (LSS Staffing Charts). It previously had three nurses when

 the lead crisis first came to light.23 Heck Decl. Ex. 1-C (Carroll Tr. at 47:8-25).

           In sum, FCS has and continues to experience systemic deficits in essential

 special education teachers and support staff. The district – in which nearly 20% of

 students currently qualify for special education – lacks 25% of the existing special

 education teaching force, let alone the additional staff that may be needed to serve

 the growing numbers of students with disabilities. Lovette Decl. Ex. 3-D (LSS

 Staffing Charts) (self-contained classrooms are resource rooms columns); Therrein

 Decl. Ex. 2 ¶ 12. Using an estimate of one special education teacher for 15 to 20

 students, between 240 and 320 currently enrolled students are lacking appropriate

 teaching staff, let alone necessary support staff. Stated differently, in a district with

 902 special education students as of the 2017-18 school year, between one-fourth

 and one-third of these students have been left with no special education teacher.

 Therrein Decl. Ex. 2 ¶ 12. One school, Neithercut Elementary, has no certified

 special education teachers on staff, five weeks into the new school year. Lovette

 Decl. Ex. 3 ¶ 18.




 23
   Districtwide leadership is also a revolving door. Former Superintendent Tawwab
 left in 2017. Since his departure, FCS has had two acting Superintendents and
 seven different assistant superintendents over the past five years. (Lovette Decl.
 Ex. 3 ¶ 32).


 AMERICAS 95650494                          37
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5910   Page 47 of
                                      88


           The chronic teacher shortage is a consequence of FCS budget deficits. As

 noted above, under the MDE deficit elimination plan, FCS had to freeze wages and

 fringe benefits for employees for the duration of the deficit. Heck Decl. Ex. 1-J,

 (Deficit Elimination Plan) (Answer No. 9 in Narrative Section). The starting

 salaries for teachers in FCS schools are consequently the lowest of any school

 district falling within the GISD’s purview. On average, the annual starting salaries

 in FCS schools are approximately $5,000 below the other districts in the

 intermediate school district.      In some cases, they are approximately $8,000-

 $10,000 below the salaries offered by the surrounding districts. As a result, new

 teachers in Flint make approximately 13% less than their counterparts in the other

 districts in Genesee County, and 12% less than the average starting salary for a

 teacher in the state of Michigan.24 Heck Decl., Ex. 1-U (transparency reports).

 Then-Superintendent Tawwab was quoted in a February 2018 news article stating

 that, “Our greatest challenge right now is the number of teacher vacancies.” He

 added that FCS “struggles not only [to] attract them but to keep them here. Our

 salaries are not competitive.”25

           The record also shows that GISD has not stepped in to fill the resource gap

 caused by MDE.          Teri Chapman testified that the federal IDEA funding is


 24
    Lovette Decl., Ex. 3-I (Is Flint’s Water Crisis Leading to Lower Test Scores?)
 25 Lovette Decl., Ex. 3-I (Is Flint’s Water Crisis Leading to Lower Test Scores?)




 AMERICAS 95650494                          38
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18            PageID.5911    Page 48 of
                                      88


 transferred to the GISD to fund the special education programs in FCS and other

 Genesee County school districts. The GISD, in turn, may choose to provide

 resources to the school districts it oversees through direct funding or through the

 provision of services. She explained the process in the following detail:

           A. Well, we fund the intermediate school districts through a formula grant
              from the IDEA that the State is in receipt of and the ISD through their
              intermediate school district relationship with the districts in their
              jurisdiction develop the process for how they’re going to utilize those
              funds.

                        There’s many different models, I think about six different models
                 across the State, for how ISDs choose to use those resources. Some pass
                 the funding out to the district directly. Some provide services in support
                 of all their districts and then there are a lot of them that have varying
                 degrees of both of those things.

           Q. So is it fair to say that the money that’s funneled from you to the district
              passes through the ISD?

           A. Actually, the money from the Federal Government passes through our
              office, the Department of Education, to the Intermediate School District.

           Q. And then in terms of you said that they had various models for utilizing
              those funds. Is that at their discretion to choose which model they will
              use?

           A. It’s a distribution model that’s determined by each ISD in relationship to
              the way in which they wish to support their local districts.

           Q. So the MDE does not mandate how they distribute those funds?

           A. That’s correct.

           Heck Decl. Ex. 1-E (Chapman Tr. at 27:14 – 28:18) (emphasis added).



 AMERICAS 95650494                              39
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                                                                                                                      PageID.5912                                       Page 49 of
                                      88


            As the 2018-19 Learning Support Services Staffing List establishes, FCS is

 not receiving sufficient IDEA funding directly from the MDE and GISD to fill its

 special education and related services positions. FCS also is receiving almost no

 special education and related services from the GISD. Appendix B to the GISD’s

 Special Education Mandatory Plan reveals that FCS is responsible for providing

 districtwide psychological services; school social workers; orientation and mobility

 specialists; teacher consultants for learning disabilities, as well as teacher

 consultants for visually impaired, hearing impaired, and physically or otherwise

 health impaired students; occupational therapy; physical therapy; speech therapy;

 and homebound services. The GISD only shares responsibility with FCS for

 providing teacher consultants for emotionally impaired students within the district.

 (Dkt. 79-2, Pg. ID 3334). The GISD provides every other school district under its

 auspices with at least five of the aforementioned services, and in most districts, it

 provides six or more of these services and shares responsibility for others. (Id.).

 FCS is the glaring anomaly, as the excerpt from Appendix B displayed below

 demonstrates:

                                                     Special Education Diagnostic/Related Services
                                                                                                                                                                                                                              Appendix B
                                                                                                                                                                             Physical Therapy
                                                                                         Consultant – LD




                                                                                                                                                                                                             Speech Therapy
                                                                       Consultant – VI




                                                                                                           Consultant – HI



                                                                                                                             Consultant – EI
                     Psychological




                                                       Orientation &
                                     School Social




                                                                                                                                                              Occupational
                                                                                                                                               Consultant –




                                                                                                                                                                                                 Homebound
                                                       Mobility
                     Services




                                                                                                                                                              Therapy




                                                                                                                                                                                                                                            Key:
                                                                       Teacher



                                                                                         Teacher



                                                                                                           Teacher



                                                                                                                             Teacher


                                                                                                                                               Teacher
                                     Worker




                                                                                                                                               POHI




                                                                                                                                                                                                                                    D - Local District/PSA
    District Name                                                                                                                                                                                                                     Provides Services
 Atherton              C               D                  I               I                D                  I              D/I                   I            I            I                  D/I          D
 Beecher               D               D                  I               I                D                  I               I                    I            I            I                  D/I          D                         I - ISD Provides
                                                                                                                                                                                                                                            Services


                                                                                                                                                                                                                                       C – Contracted
 AMERICAS 95650494                                                                                              40                                                                                                                        Services
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18             PageID.5913   Page 50 of
                                      88


 Bendle               C    D     I   I    D    I     D/I    I   I   I   D/I   D
 Bentley              C    D     I   I    D    I     D/I    I   I   I   D/I   D
 Carman Ainsworth    D/C   D     I   I    D    I      I     I   I   I   D/I   D
 Clio                D/C    I    I   I    D    I     D/I    I   I   I   D/I   D
 Davison              D    D/I   I   I    D    I     D/I    I   I   I   D/I   D
 Fenton              D/C   D     I   I    D    I     D/I    I   I   I   D/I   D
 Flint                D    D     D   D    D    D     D/I    D   D   D   D     D
 Flushing             D    D     I   I    D    I      I     I   I   I   D/I   D
 Genesee              C     I    I   I    D    I      I     I   I   I   D/I   D
 Goodrich             C     I    I   I    D    I     D/I    I   I   I   D/I   D
 Grand Blanc          D    D     I   I    D    I     D/I    I   I   I   D/I   D
 Kearsley             D    D     I   I    D    I     D/I    I   I   I   D/I   D
 Lake Fenton          C    C     I   I    D    I     C/I    I   I   I   D/I   D
 LakeVllle            D     I    C   I    D    I     D/I    I   I   I   D/I   D
 Linden               C    D     I   I    D    I      I     I   I   I   D/I   D
 Montrose             C     I    I   I    D    I     D/I    I   I   I   D/I   D
 Mt. Morris          D/C    I    I   I    D    I      I     I   I   I   D/I   D
 Swartz Creek         D     I    I   I    D    I     D/I    I   I   I   D/I   D
 Westwood Heights     C     I    I   I    D    I      I     I   I   I   D/I   D
 Academy of Flint    D/C   C     I   I   D/C   I    D/C/I   I   I   I   D/I   D
 Burton Glen          D    D     I   I   D/C   I    D/C/I   I   D   I   D/I   D
 Academy
 Center Academy      D/C   C     I   I   D/C   I    D/C/I   I   I   I   D/I   D
 Grand Blanc          C    D     I   I   D/C   I    D/C/I   I   I   I   D/I   D
 Academy




 (Dkt. 79-2, Pg. ID 3334).

           2.        Defendants’ Systemic Failure to Provide A Free Appropriate
                     Public Education In The Least Restrictive Environment

           The FCS is also not systemically providing students with special needs with

 a free appropriate public education in the least restrictive environment as required

 by law. Over the last five years for which data is available, approximately 26% to

 29% of students with IEPs aged 6-21 in FCS schools have received their education

 inside the regular classroom environment less than 40% of the day.                This is

 approximately 2.5 to 3 times more than the state average, as shown below:




 AMERICAS 95650494                             41
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5914    Page 51 of
                                      88



 Indicator #5B Educational Environment – Percentage of students with IEPs
 aged 6-21 that receive their education inside the regular class less than 40% of
 the day26

                               Flint Community
      Year           Target                          Met?         Statewide27
                                    Schools
  2012-13
                     ≤11.90%        25.90%          Not Met          11.40%
   Data
  2013-14
                     ≤11.90%        28.39%          Not Met          11.24%
   Data
  2014-15
                     ≤11.80%        29.07%          Not Met          11.08%
   Data
  2015-16
                     ≤11.70%        28.35%          Not Met          10.86%
   Data
  2016-17
                     ≤11.60%        28.95%          Not Met          10.90%
   Data

           During and after the lead crisis, the percentage of students with IEPs falling

 into this category increased by nearly 12% from 25.90% to 28.95%. These data

 indicate that FCS is systemically failing to educate students with special needs in

 the least restrictive environment.

           3.        Defendants’ Systemic Failure to Provide Procedural Safeguards
                     in the Student Discipline

           In addition to failing to provide special education students with a free

 appropriate public education in the least restrictive environment, FCS systemically

 fails to provide procedural safeguards to students with disabilities to prevent them

 from being removed from the educational setting as a result of their disabilities.


 26
    See Heck Decl. Ex. 1-R.
 27
    See Heck Decl. Ex. 1-R.

 AMERICAS 95650494                           42
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18           PageID.5915     Page 52 of
                                      88


 This systemic failure is demonstrated by self-reported statistics on the number of

 special education students suspended or expelled for more than cumulative ten

 days per school year from 2012-13 to 2015-16. These statistics, set forth in the

 chart below, indicate that the percentage of students with IEPs subject to such

 disciplinary practices increased by a whopping 282% from the 2012-13 to the

 2013-14 school year. For the following two years, there was a similarly egregious

 discrepancy in the rate of suspensions and expulsions for students with disabilities.

 In 2013-14, the percentage of these suspended or expelled for more than 10 days in

 FCS was more than five times the state average. In 2014-15, it was more than ten

 times the state average, and in 2015-16, it was more than four times the state

 average.

 Indicator #4A Suspension/Expulsion28 (significant discrepancy in the rate of suspensions
 and expulsions of greater than 10 days in a school year for children with IEPs)
                                 Flint                    Significant
                Target       Community         Met? Discrepancy?29 Statewide
                               Schools
   2012-13
   School      ≤ 4.50%          3.56%           Met           NO            0.82%
  Year Data
   2013-14
   School      ≤ 4.30%         13.59%         Not Met        YES            2.48%
  Year Data

 28
    See Heck Decl. Ex. 1-Q.
 29
     The Michigan Department of Education identifies districts “as having a
     significant discrepancy in rates of suspensions and expulsions if more than five
     percent of its students with an IEP received out-of-school
     suspensions/expulsions for greater than ten cumulative days.” See 2015-16
     School Year Data, Indicator Report: 4A, Suspension/Expulsion,
     http://bit.ly/2QG8vyY (emphasis added).

 AMERICAS 95650494                           43
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5916     Page 53 of
                                      88


   2014-15
   School            ≤ 4.10%   14.12%       Not Met      YES           1.34%
  Year Data
   2015-16
   School            ≤ 3.90%    6.02%       Not Met      YES           1.48%
  Year Data

           The above data are consistent with reports from FCS teachers that behavioral

 issues have significantly increased in FCS schools since the onset of the lead crisis.

 (Therrein Decl. Ex. 2 ¶¶ 17, 32; Lovette Decl Ex. 3 ¶ 14). Despite this, the

 behavioral specialists contracted by the district are not required to have even

 minimal qualifications.       Most notably, it is not a prerequisite for behavioral

 specialists to have expertise in Applied Behavior Analysis (“BCBA”) to assist

 teachers in developing meaningful and positive behavior programs for children

 with disabilities. (Therrein Decl. Ex. 2 ¶¶ 17; Lovette Decl Ex. 3 ¶¶ 26-27). FCS

 pays behavioral specialists roughly $14/hour without benefits, which significantly

 limits the pool of applicants and impedes retaining qualified individuals. (Lovette

 Decl. Ex. 3 ¶ 28, 29).         The behavioral specialists employed by the private

 contractor receive no formal training from either FCS or GISD in positive behavior

 intervention strategies or the development of behavior intervention plans. (Lovette

 Decl. Ex. 3 ¶¶ 25). Teachers report that private behavioral specialists are largely

 ineffective and that behavior plans are not developed for students with disabilities

 that manifest in behavioral issues. Even where behavior plans are developed, they




 AMERICAS 95650494                          44
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18           PageID.5917     Page 54 of
                                      88


 are not properly implemented. (Therrein Decl. Ex. 2 ¶¶ 23, 37; Lovette Decl. Ex. 3

 ¶ 29).

           These policies, practices, and procedures constitute a clear systemic

 violation of the provision of procedural safeguards in the administration of

 disciplinary practices under federal and state law.

           4.        Special Education Students Have Poor Achievement Outcomes In
                     FCS Schools

           FCS’s failure to provide necessary special education and related services in

 compliance with students’ IEPs and 504 plans in the least restrictive environment,

 coupled with disciplinary measures that are administered without procedural

 safeguards, has resulted in exceedingly poor outcomes for special education

 students. Both prior to, and following, the lead crisis, dropout rates for special

 education students in FCS have consistently been nearly 1.5 to 2 times higher than

 the statewide average, and substantially above the state’s established targets.

 Indicator 2: Dropout30 (high school dropout rates for students with IEPs)
                             Flint Community
                Target                                 Met?           Statewide
                                  Schools
   2012-13
   School      ≤ 9.50%            15.52%              Not Met           8.63%
  Year Data
   2013-14
   School      ≤ 9.25%            13.11%              Not Met           7.86%
  Year Data
   2014-15
   School      ≤ 9.00%            11.76%              Not Met           7.35%
  Year Data


 30
      See Heck Decl. Ex. 1-P.

 AMERICAS 95650494                           45
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5918    Page 55 of
                                      88


   2015-16
   School            ≤ 8.75%      9.69%             Not Met           7.06%
  Year Data



           FCS students with disabilities who are not forced to drop out and who are

 not involuntary pushed out through the district’s pervasive disciplinary practices

 are graduating from high school with a regular diploma at extremely low rates. As

 the chart below demonstrates, from 2012-13 to 2014-15, only half of the FCS

 students with IEPs on average (46% to 56%) graduated with a regular diploma as

 part of a four-year cohort. In 2015-16, 69.81% of special education students

 graduated as part of a six-year cohort. Overall, the graduation rates are well below

 the MDE benchmark; only about one out of every two students in FCS with

 disabilities is graduating from high school in four years.

  Indicator 1: Graduation31 (percentage of students with IEPs graduating from high school
 with a regular diploma)
                             Flint Community
                Target                                Met?          Statewide
                                  Schools
   2012-13
 Four-year
               ≥ 80.00%           46.38%             Not Met          53.63%
   Cohort
    Data
   2013-14
 Four-year
               ≥ 80.00%           56.67%             Not Met          55.07%
   Cohort
    Data
   2014-15
 Four-year
               ≥ 80.00%           52.50%             Not met          57.12%
   Cohort
    Data



 31
      See Heck Decl. Ex. 1-O.

 AMERICAS 95650494                          46
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5919     Page 56 of
                                      88


   2015-16
   Six-year
                     ≥ 80.00%    69.81%           Not met          64.15%
   Cohort
     Data

           Finally, student achievement for all FCS students, including students with

 disabilities, is nothing short of abysmal. As of the end of the 2017-18 school year,

 only 4.2% of students in 3rd through 8th grade were proficient in Math and English

 Language Arts, 10.8% of third grade students were proficient in English Language

 Arts, and 0.9% of 11th graders were proficient on the M-STEP in all subjects.

 (Therrein Decl. Ex. 2 ¶ 30 & Ex. 8; Lovette Decl. Ex. 3 ¶ 41 & Ex. I). Teachers

 report that student achievement is lower since the lead crisis, and that there has

 been an increase in the number of kindergarten students who are non-verbal.

 (Therrein Decl. Ex. 2 ¶ 30; Christian Decl. Ex. 6). Three current FCS teachers, all

 in different elementary schools, commented separately that the current cohort of

 first grade students were unable to even recognize letters – a basic skill that should

 be mastered in kindergarten. (Lovette Decl. Ex. 3 ¶ 14).

           The exceedingly poor outcomes for special education students in FCS

 schools are indicia of, and directly attributable to, the district’s systemic lack of

 resources and its resulting systemic violations of the free appropriate public

 education, least restrictive environment, and disciplinary procedural safeguards

 requirements of federal and state law.




 AMERICAS 95650494                         47
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18     PageID.5920   Page 57 of
                                      88



      D.         Defendants MDE and GISD Have Systemically Failed to Discharge
                 Their Monitoring and Enforcement Responsibilities

           In the face of systemic violations of FAPE, LRE, and due process in

 discipline, the MDE and GISD have failed to discharge their monitoring and

 enforcement responsibilities under federal and state law. Teri Chapman testified

 that an internal 2013 office of auditor review of MDE found that the agency was in

 violation of its IDEA monitoring responsibilities. Heck Decl. Ex. 1-E (Chapman

 Tr. at 55:22 – 56:16). According to Ms. Chapman, “one of the findings that came

 from that audit was that some of our processes for verifying corrective action [by

 school districts] were actually being inconsistently done.” Heck Decl. Ex. 1-E

 (Chapman Decl. at 56:1-4). She further explained that another finding was that at

 the time verification of mandated corrective action was being conducted by the

 intermediate school districts without independent verification by the MDE. Heck

 Decl. Ex. 1-E (Chapman Decl. at 56:5-57:3).

           When Ms. Chapman assumed the role of Director of the Office of Special

 Education in 2014, she recalled that “[t]he office had been faced with a number of

 challenges to whether or not our systems were adequately addressing the

 obligations we had[.]” Heck Decl. Ex. 1-E (Chapman Tr. at 8:11-14, 61:1-7). As a

 result, she hired an outside consultant, Pingora Consulting, LLC, to “come to

 Michigan and take a look at our internal practice on how we conduct State

 complaint investigations and other obligations so that we could get some

 AMERICAS 95650494                         48
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18     PageID.5921    Page 58 of
                                      88


 recommendations on how we can improve those processes.” Heck Decl. Ex. 1-E

 (Chapman Tr. at 61:8-20). In the fall of 2015, during the same period that the

 public became aware of the lead crisis in Flint, Pingora Consulting, LLC began

 working with the MDE. Heck Decl. Ex. 1-E (Chapman Tr. at 61:20-21).

           In February 2016, the very month that Bilal Tawwab went before Congress

 seeking additional resources for FCS in the midst of the lead crisis, the MDE

 Office of Special Education was found non-compliant in its monitoring of FCS

 schools; monitoring activities that it undertook in conjunction with the GISD.

 Heck Decl. Ex. 1-E (Chapman Dep. Ex. 3); Ex. 1-C (Carroll Tr. at 56:24 – 57:3).

 A complaint brought against the MDE, FCS, and GISD by Michigan Protection &

 Advocacy Services, Inc. (“MPAS”) was sent to an outside consultant to

 investigate. In its final decision, the investigator found that the MDE was non-

 compliant on all issues arising under both federal and state law. Heck Decl. Ex. 1-

 F (Chapman Dep. Ex. 3). Teri Chapman testified that the MDE had failed to

 monitor FCS consistently in conformance with its legal requirements and that “in

 failing to do so it lead [sic] to repeated non-compliance in the District.” Heck

 Decl. Ex. 1-E (Chapman Tr. at 57:4-25). The MDE’s Office of Special Education

 represented in a letter to MPAS regarding implementation of the final decision that

 the MDE’s Office of Special Education secured a contract with an outside




 AMERICAS 95650494                        49
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5922    Page 59 of
                                      88


 consultant, Pingora Consulting, to assist in the redesign of the entire state

 complaint process. Heck Decl. Ex. 1-F (Chapman Dep. Ex. 3).

           In February 2016, Pingora consultants issued their final report and

 recommendations. Heck Decl. Ex. 1-N (Pingora Final Report). Teri Chapman

 testified that implementation of Pingora’s recommendations was critical because “a

 report in and of itself isn’t very helpful if you don’t take steps to put them into

 action.” Heck Decl. Ex. 1-E (Chapman Tr. at 69:12-14). The review of the

 policies, practices, and procedures of the MDE’s Office of Special Education

 undertaken by Pingora Consulting Group unearthed evidence of systemic

 violations of the MDE’s and GISD’s legal obligations. Specifically and notably,

 Teri Chapman testified that:

           We had also been operating in the absence of [a] clear understanding that
           anything in IDEA can be investigated through the State Complaint System.
           We were unaware apparently in our system at the time that there had been
           clear guidance issued from the federal office that issues pertaining to more
           substantive challenges such as eligibility and placement identification didn’t
           have to only be resolved through due process hearing[s], but could in fact be
           investigated by the State and so we made changes to our process that was a
           much more complex investigation.

                 So there was some additional learning that Pingora provided in terms
           of professional development for our staff to help them think about
           substantive issues that would be part of the State Complaint Investigation
           System.

           Heck Decl. Ex. 1-E (Chapman Tr. at 65:23 – 66:13).




 AMERICAS 95650494                           50
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18            PageID.5923    Page 60 of
                                      88


           The MDE and GISD’s lack of awareness of their obligations to investigate

 substantive violations of the IDEA, and to issue corrective action plans related to

 these types of violations, placed them in systemic dereliction of their legal

 monitoring responsibilities. Ms. Chapman elaborated about the training that was

 allegedly provided to MDE staff with respect to investigating, and issuing

 corrective action plans related to, substantive violations the IDEA as part of the

 state complaint process. She claimed that the training that occurred after Pingora

 issued its report in February 2016 focused on substantive areas of compliance such

 as the following:

             A. . . . [W]e did not understand that where the local districts [sic] IEP team
                is responsible for determining eligibility, if through the course of an
                investigation we believe that based on the information the District had
                that they should have made a different decision, we can order them to go
                back to redetermine, go back through that process to determine
                eligibility.

                    We can do that either because we feel they were inappropriately
                 identified or not identified at all when they maybe should have been.
                 Prior to this understanding we always felt that those were decisions IEP
                 teams made and who are we to question. . . . .

                    Maybe they’ve looked at a manifestation determination and said that
                 the child should be expelled. We may think that was an inappropriate
                 decision. We can order them back to find that the child’s behavior was a
                 manifestation.

                    So there are more complex issues that we are required to investigate
                 we did not know. And because of that we’ve had a need for the support
                 of Pingora to help us through that process.

           Q. And that process is still on-going? It’s not completed?

 AMERICAS 95650494                             51
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5924   Page 61 of
                                      88




           A. Correct.

           Heck Decl. Ex. 1-E (Chapman Tr. at 76:6 – 77:17) (emphasis).

           Although Ms. Chapman testified that these professional development

 activities were in the process of being carried out in order to begin implementation

 of Pingora’s recommendations, this was not corroborated by the other MDE

 witness who has been deposed to date. Harmonee Costello works under Teri

 Chapman as a special education consultant employed by the MDE’s Office of

 Special Education. Heck Decl. Ex. 1-G (Costello Tr. at 6:17 – 7:4). Her primary

 responsibility is to verify the correction of non-compliance after a state complaint

 has been filed. However, she also is responsible for investigating complaints on

 occasion and is familiar with this process. Heck Decl. Ex. 1-G (Costello Tr. at 7:5-

 9, 11:6-19). When asked during her November 2017 deposition if she had received

 any training in 2016 or 2017 with respect to ensuring local districts’ compliance

 with their legal obligations, she responded:

           A. No.

           Q. There’s been no new training from the 2016 to 2017 year?

           A. You know what, I misspoke.

           Q. Okay.

           A. I believe there was one training.

           Q. And when was that?

 AMERICAS 95650494                           52
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5925   Page 62 of
                                      88


           A. I couldn’t tell you the date for sure.

           Q. And what did that training cover?

           A. It covered the State complaint process and how – the State complaint
           process and it was a case law update, current issues and trends and state
           complaints and also due process hearings was a part of that as well. I think
           that was within the last year.

           Q. Were any changes made to the State complaint process during that time?

           A. I don’t recall.

           Heck Decl. Ex. 1- G (Costello Tr. at 92:16 – 93:10) (emphasis added).

           The Pingora report also focused upon on the role of the intermediate school

 districts such as GISD in the state complaint process. The stakeholder feedback

 that Pingora Consulting received during its review revealed a widespread

 perception that the intermediate school district investigators are poorly trained and

 lack objectivity. Heck Decl. Ex. 1-N (Pingora Final Report, p. 8). Stakeholders

 also criticized the intermediate school districts because their role as a gate keeper

 in the state complaint process creates conflict. Heck Decl. Ex. 1-N (Id.). In light

 of this feedback, one of the findings of the report was that:

           OSE requires the complaint to be filed with the SEA, but conducts a joint
           investigation with ISD staff. Concerns were noted regarding the impartiality
           of this process, as the ISD serves as a “gate keeper,” which may result in
           discouraging use of the state complaint process.

           Heck Decl. Ex. 1-N (Id.)




 AMERICAS 95650494                             53
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18     PageID.5926    Page 63 of
                                      88


           The evidence demonstrates that MDE has not fully implemented

 recommended changes to the role of the intermediate school districts in the state

 complaint investigation process. Ambiguity remains regarding the delineation of

 responsibilities between the MDE and GISD. Teri Chapman testified that there

 was a “pause” on activities related to the “removal of the intermediate school

 district monitor from the investigation process” but claimed that by November

 2017 the intermediate school districts had been phased out of this process and “do

 not conduct the investigation activities any longer.” Heck Decl. Ex. 1-E (Chapman

 Tr. at 78:18 – 80:6).

           Yet, Harmonee Costello gave contradictory testimony in November 2017,

 characterizing the GISD’s role in the investigation process as the MDE’s “co-

 investigators[,]” the same role it occupied when Pingora made its findings. Heck

 Decl. Ex. 1-G (Costello Tr. at 94:15-20). She elaborated that the GISD participates

 in interviews that are conducted via both conference calls and on-site visits and

 that the GISD may discuss what legal issues are going to be investigated. Heck

 Decl. Ex. 1-G (Id. at 94:21 – 95:10). She asserted that in sum, the MDE works

 closely with the intermediate school districts. Heck Decl. Ex. 1-G (Id. at 95:11-

 12). Harmonee Costello’s understanding of the investigation process is consistent

 with the MDE’s “State Complaint Investigation Process” manual, dated July 2017.

 Heck Decl. Ex. 1-M (See Steps 3 and 5).


 AMERICAS 95650494                         54
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5927    Page 64 of
                                      88


           Further, Cherie Wager, the Assistant Superintendent for Special Education

 Services at the GISD, likewise characterized the GISD as “an extension of the

 State education agency . . . in terms of monitoring and compliance” that

 “enforce[s] what the requirements are from the – the Michigan Department of

 Education.”         Heck Decl. Ex. 1-H (Wager Tr. at 14:6-9, 35:15-20).

 Notwithstanding this assertion, she disavowed responsibility for independently

 monitoring or verifying FCS’s compliance with the IDEA. She stated that as long

 as the MDE determines that FCS is performing at a 1 (meets requirements) or 2

 (needs assistance) on the scale of 1-4 that the MDE uses to rate districts, “that, to

 [her], means they [FCS] meet compliance of IDEA.” Heck Decl. Ex. 1-H (Wager

 Tr. at 41:18-21). When asked to rank FCS’s IDEA compliance on a scale from one

 to ten where ten represents perfect compliance and one represents a disaster, she

 opined that if the district receives a score of a 1 or 2 from the MDE, “that would be

 translated to a 10.” Heck Decl. Ex. 1-H (Wager Tr. at 41:21-22).

           Ms. Chapman conversely testified that if a district receives a 2 (needs

 assistance) on MDE’s scale for two years in a row, as FCS had from 2014-15 to

 2015-16, then the MDE will follow up with the district to determine what

 resources they have “accessed and what they’ve been using to try to address the

 issue.” Heck Decl. Ex. 1-E (Chapman Tr. at 21:17 – 23:6).




 AMERICAS 95650494                         55
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18                        PageID.5928      Page 65 of
                                      88


           The 2018 Strand Report issued to FCS from the MDE reveals that follow-up

 with districts is limited. This report provided the district with a snapshot of how it

 performed on the indicators that the MDE tracks. As outlined above, FCS fell well

 below the state targets on nearly all of these indicators. Yet, the Strand Report that

 it received from the MDE, excerpted below, indicated in the “Next Steps” column

 that “No Action [was] Required.”

                                         District                                      Releas
                               Data                                 Distric   Targe               Next
  #         Indicator/Type              Calculatio         Target                        e
                               Year                                 t Data    t Met?              Step
                                            n                                           Date
                                SY
                               14-15                                                              No
                                                             >
                                4-      (21  40) X                                             Action
  1     Graduation (Results)                               80.00    52.50%     No       N/A
                               Year         100                                                 Require
                                                            %
                               Cohor                                                              d
                                 t
                                                                                                  No
                                SY      (24  204)            <                                 Action
  2     Dropout (Results)                                           11.76%     No       N/A
                               14-15      X 100            9.00%                                Require
                                                                                                  d
        Suspension/Expulsio               (180 
  4                             SY                            <                                 No Action
        n                                1275) X                    14.12%     No       N/A
  A                            14-15                       5.00%                                Required
        (Results)                          100
  5     Educational Environments (Results)
                                                             >
  5                             SY      (521  829)
        80% or More                                        63.50    62.85%     No
  A                            15-16       X 100
                                                            %
                                                             <                                  No Action
                                SY      (235  829)                                     N/A
 5B     40% or Less                                        11.70    28.35%     No               Required
                               15-16       X 100
                                                            %
                                SY      (1  829) X           <
 5C     Separate Facilities                                         0.12%      Yes
                               15-16        100            5.32%




 Heck Decl. Ex. 1-L.


 AMERICAS 95650494                                    56
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5929    Page 66 of
                                      88


           According to Ms. Chapman, the MDE still had not come into full

 compliance with the IDEA by the time she was deposed in this case in November

 2017. She stated that:

           Well, I don’t think when you work with people in such complex things as
           this law is that you’re probably ever going to be a ten but I have a lot of
           confidence in our systems today. I think that the staff has made significant
           progress so I would feel more like eight, nine, eight. I would say pretty
           strong. There’s always room for improvement in everything that we do.

           Heck Decl. Ex. 1-E (Chapman Tr. at 78:9-17).

           The systemic failures of MDE to provide supervision and support to MDE

 has recently been underscored by the US Department of Education’s (“USDOE”)

 evaluation of MDE performance of its IDEA oversight obligations. Earlier this

 year, USDOE determined Michigan was the only state in the country to receive a

 “Needs Intervention” rating for failing to meet federal education requirements

 under the IDEA after two consecutive years of a “Needs Assistance” rating.

 (Lovette Decl. Ex. 3 ¶ 40, Ex. J). The U.S. Department of Education’s rating,

 which reflects on both the MDE and GISD’s compliance with their IDEA

 obligations, is wildly at odds with Ms. Chapman’s rating of her department at an

 eight or a nine in terms of IDEA compliance.




 AMERICAS 95650494                          57
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5930     Page 67 of
                                      88



                                    IV    ARGUMENT


           To address the systemic problems identified above, Plaintiffs seek

 certification of a class consisting of all present and future children, ages 3 through

 age 26, who attend or who will attend FCS schools and who are eligible or who

 will be eligible for special education and related services pursuant to the IDEA and

 its federal implementing regulations, and/or 504 services pursuant to Section 504,

 as well as analogous provisions of Michigan state law (the “Proposed Class”).


 V         THE PROPOSED CLASS SATISFIES RULE 23(A) REQUIREMENTS

           A class must satisfy each of the four prerequisites of Fed. R. Civ. P. 23(a) in

 order to be certified. Calloway v. Caraco Pharm. Labs., Ltd., 287 F.R.D. 402, 406

 (E.D. Mich. 2012). The four requirements are: 1) the class must be so numerous

 that joinder of all members is impracticable (numerosity); 2) there must be

 questions of law or fact common to the class (commonality); 3) the claims or

 defenses of the representative parties must be typical of the claims or defenses of

 the class (typicality); and 4) the representative parties must fairly and adequately

 protect the interests of the class (adequacy). Fed. R. Civ. P. 23(a).

           Plaintiffs’ proposed class here easily meets each of Rule 23(a)’s four

 requirements. Where, as here, Plaintiffs’ claims relate to system-wide, wholesale

 violations of federal and state education laws, and Plaintiffs seek to vindicate the


 AMERICAS 95650494                            58
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5931    Page 68 of
                                      88


 rights of disabled students who, without class certification, will be unable to

 protect their own rights, class certification is necessary. See, e.g., R.A.G. v. Buffalo

 City School Dist. Bd. of Educ., 569 Fed. App’x 41 (2d Cir. 2014) (affirming the

 district court’s grant of class certification and finding that commonality was

 satisfied where “Plaintiff’s entire case is predicated on a policy that is applied

 uniformly to all students. . . .”); J.G. v. Board of Education of Rochester City

 School District, 830 F.2d 444, 447 (2d Cir. 1987) (holding “there can be little

 dispute that claims of generalized violations such as these lend themselves well to

 class treatment.”). Further, because Plaintiffs seek declaratory and injunctive relief

 that will offer redress for the class a whole, a class action is the most efficient and

 appropriate way to vindicate the rights to which Plaintiffs are entitled and class

 certification should be granted.

           Plaintiffs will first establish that the Proposed Class satisfies the

 requirements of Rule 23(a). Next, Plaintiffs will establish that the Proposed Class

 is appropriate pursuant to the standards set forth in Rule 23(b).

      A.         The Proposed Class Satisfies the Numerosity Requirement of Rule
                 23(a)(1)
           The Proposed Class satisfies the numerosity requirement of Rule 23(a)(1).

 This Rule requires that the class be “so numerous that joinder of all members is

 impracticable.” Fed. R. Civ. P. 23(a)(1). The threshold to satisfy the numerosity

 requirement is not high in the Sixth Circuit and “is usually satisfied by the numbers

 AMERICAS 95650494                          59
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18          PageID.5932    Page 69 of
                                      88


 alone.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1079 (6th Cir. 1996). Classes of

 only 35 members have been upheld by the Sixth Circuit and courts in this district

 have stated that “[t]he modern trend for meeting the numerosity factor is to require

 only between 21 and 40 class members.” Davidson v. Henkel Corp., 302 F.R.D.

 427, 436 (E.D. Mich. 2014) (holding that 49 proposed class members satisfied

 Rule 23(a)’s numerosity requirement and granting motion for class certification)

 (internal quotation omitted); In re Am. Med. Sys., 75 F.3d at 1076 (noting that

 “[t]he United States Court of Appeals for the Sixth Circuit has previously held that

 a class of 35 was sufficient to meet the numerosity requirement.”) (citing Afro Am.

 Patrolmens League v. Duck, 503 F.2d 294 (6th Cir. 1974)). Courts certifying

 classes where the named plaintiffs are students with disabilities bringing suit on

 behalf of all students eligible to receive special education services under IDEA

 have reiterated these principles regarding numerosity. See R.P.-K. v. Dep’t of

 Educ., 272 F.R.D. 541, 547 (D. Haw. 2011) (noting that “a class that is likely to

 exceed forty members satisfies numerosity” and certifying class of individuals

 entitled to receive special education and related services under the IDEA).32


 32
    See also, e.g., P.V. v. Sch. Dist. of Phila., 289 F.R.D. 227, 233 (E.D. Pa. 2013)
 (stating that, “[i]n general . . . if the named plaintiff demonstrates that the potential
 number of plaintiffs exceeds 40, the first prong of Rule 23(a) has been met” and
 certifying class of K-8 students requiring autism support); R. A-G v. Buffalo City
 Sch. Dist. Bd. of Educ., No. 12-CV-960S, 2013 U.S. Dist. LEXIS 93924, at *33
 (W.D.N.Y. June 30, 2013) (noting that “[a] reasonably estimated class of forty or
 more members raises a presumption of numerosity” and certifying class of children

 AMERICAS 95650494                          60
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5933   Page 70 of
                                      88


           Here, the class numbers in the multiple hundreds if not thousands and thus

 clearly satisfies the numerosity standard under Rule 23(a)(1).

           The most recent data reveal that in the 2017-18 academic year, 902 students

 in FCS qualified for special education and related services, representing nearly

 20% of the FCS student population. This number reflects only those students who

 have currently been identified as having a disability. This number will inevitably

 increase once the screening and assessment process established by the partial

 settlement in this case (Dkt. 116) is put into place.33



 between the ages of 5 and 21 receiving services due to their classification as
 disabled under IDEA); J.S. v. Attica Cent. Sch., No. 00-CV-513S, 2006 U.S. Dist.
 LEXIS 12827, at *12-13 (W.D.N.Y. Mar. 7, 2006) (holding that “[w]hile a
 potential class of forty members is generally presumed sufficiently numerous, there
 is ‘no magic minimum number that breathes life into a class’” and certifying class
 of children aged 3 to 21 who should be classified as disabled under the definition
 in IDEA) (citations omitted).
 33
    That Plaintiffs cannot provide an exact number of class members is no bar to
 certification. See R.P.-K., 272 F.R.D. at 547 (holding, in action brought under
 IDEA, that “courts need not determine the exact size of a class in order to find
 numerosity satisfied” and that “[w]hen the exact number of class members cannot
 be ascertained, the court may make common sense assumptions to support a
 finding of numerosity”); R. A-G, 2013 U.S. Dist. LEXIS 93924, at *33 (noting that
 numerosity does not require “evidence of the exact class size” and certifying class
 in action brought under IDEA); LV v. N.Y.C. Dep’t of Educ., 2005 U.S. Dist.
 LEXIS 20672, at *10 (S.D.N.Y. SepT. 15, 2005) (holding, in action brought under
 IDEA, that where “the precise number of persons affected is within defendants’
 control, plaintiffs may reasonably rely on the ‘reasonable inferences drawn from
 the available facts’ in establishing the impracticability of joining hundreds of
 potential claims of class members.”); Ray M. by Juana D. v. Bd. Of Educ. Of City
 Sch. Dist. Of City of N.Y., 884 F. Supp. 696, 699 (E.D.N.Y. 1995) (holding that
 “plaintiffs are not obligated to show an exact number of class members” and

 AMERICAS 95650494                          61
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5934    Page 71 of
                                      88


           Numerosity is satisfied here not only by class size, but also by a variety of

 other factors courts consider in the numerosity analysis, including judicial

 economy, the financial resources of class members, the nature of the claims

 asserted and the relief requested, and the ability of class members to institute

 individual suits on their own. Calloway, 287 F.R.D. at 406. Courts also consider

 the transitory nature of a proposed class as an additional reason to certify a class.

 See R.P.-K., 272 F.R.D. at 548 (holding that where “it is impossible to know who

 or how many students precisely would be qualified for a FAPE . . . now or in the

 future,” joinder was rendered impracticable and the numerosity requirement was

 satisfied). Each of these factors is present here.

           First, Flint has a staggering childhood poverty rate of 60%. (See supra,

 Section III). Many students within Flint come from low-income families and

 cannot afford their own individual representation. Second, the relief Plaintiffs

 request – declaratory and injunctive relief (Compl. ¶ 395) – makes this action

 particularly appropriate to maintain on a class-wide basis, as resolution of the case

 will not require individualized relief. Rather, the institutional and policy changes

 Plaintiffs seek will affect all members of the class equally, obviating a need to

 scrutinize any one plaintiff.       Third, judicial economy is best served by the

 maintenance of this suit, rather than inviting a situation where dozens or even

 certifying class of all disabled preschool students living in New York City aged
 three to five).

 AMERICAS 95650494                           62
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5935     Page 72 of
                                      88


 hundreds of individual plaintiffs bring suits seeking remedies that can be obtained

 in this class action. Finally, the transitory nature of the proposed class – which is

 comprised of school children who may age out of the class or move from the

 district and of unknown numbers of children who may develop qualifying

 disabilities in the future – counsels in favor of maintaining this suit as a class

 action. See, e.g., Ray M. v. Bd. of Educ., 884 F. Supp. 696, 706 (E.D.N.Y. 1995)

 (holding that where “class membership is revolving rendering joinder

 impracticable,” the numerosity requirement was satisfied and adding additional

 students to previously certified class of preschool students who had not received

 special education services); Andre H. v. Ambach, 104 F.R.D. 606, 612 (S.D.N.Y.

 1985) (stating that “[t]he fact that the population is constantly revolving establishes

 sufficient numerosity” and certifying class of juvenile center residents in need of

 special education and related services).

           Accordingly, the Proposed Class satisfies the numerosity requirement of

 Rule 23(a)(1).

      B.         The Proposed Class Satisfies the Commonality Requirement of Rule
                 23(a)(2)
           Commonality is easily satisfied for the Proposed Class because Plaintiffs

 seek injunctive and equitable relief from Defendants’ injurious systemic conduct,

 discussed supra.        The commonality requirement is satisfied by a showing of

 common questions of law and fact, the resolution of which will affect all or a

 AMERICAS 95650494                          63
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5936    Page 73 of
                                      88


 significant proportion of the proposed class. Fallick v. Nationwide Mut. Ins. Co.,

 162 F.3d 410, 424 (6th Cir. 1998) (citations omitted); Fed. R. Civ. P. 23(a)(2)

 (Rule 23(a)(2)’s commonality requirement is met when “there are questions of law

 or fact common to the class.”). In Wal-Mart Stores, Inc. v. Dukes, the Supreme

 Court made clear that “[w]hat matters to class certification . . . is . . . the capacity

 of a class-wide proceeding to generate common answers apt to drive the resolution

 of the litigation.” 564 U.S. 338, 350 (2011) (quoting Nagareda, Class Certification

 in the Age of Aggregate Proof, 85 N.Y.U. L. Rev. 97, 132 (April 2009)) (emphasis

 in original).

           Courts in this district routinely note that the test for commonality is “not

 demanding.” Reese v. CNH America LLC, 227 F.R.D. 483, 487 (E.D. Mich.

 2005). Building upon the Supreme Court’s decision in Wal-Mart Stores, Inc. v.

 Dukes, the Sixth Circuit has observed that “all Dukes requires” is the identification

 of “a common question [that] will yield a common answer for the entire class that

 goes to the heart” of the defendants’ liability. Rikos v. Procter & Gamble, 799

 F.3d 497, 508-09 (6th Cir. 2015). Questions unique to an individual plaintiff or

 group of plaintiffs will not defeat a finding of commonality. Reese, 227 F.R.D. at

 488 (E.D. Mich. 2005) (“factual and legal variations . . . do not render the proposed

 Class unworkable; nor do they demonstrate a lack of commonality and/or

 typicality.”). Indeed, “there need be only one common question to certify a class.”


 AMERICAS 95650494                          64
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5937    Page 74 of
                                      88


 Glazer v. Whirlpool Corp., 722 F.3d 838, 853 (6th Cir. 2013); see also Fallick v.

 Nationwide Mut. Ins. Co., 162 F.3d 410, 424 (6th Cir. 1998) (noting that it is

 enough if “there is at least one issue whose resolution will affect all or a significant

 number of the putative class members.”) (citations omitted).

           As an initial matter, commonality is readily satisfied here because of the

 systemic injunctive relief Plaintiffs seek. Courts have noted that “because the

 [commonality] requirement may be satisfied by a single common issue, it is easily

 met” in cases seeking systemic injunctive relief because such actions “by their very

 nature often present common questions satisfying Rule 23(a)(2).” CG v.

 Commonwealth Dep’t of Educ., Civil Action No. 1:06-CV-1523, 2009 U.S. Dist.

 LEXIS 90028, at *14 (M.D. Pa. Sep. 29, 2009). Here, Plaintiffs seek to enjoin

 Defendants from continuing to engage in system-wide policies and practices that

 violate their federal and state rights to receive a free and appropriate public

 education in the least restrictive environment and to be afforded procedural

 safeguards in the administration of disciplinary activities, free from discrimination

 based on their disabilities. Thus, the injunctive relief Plaintiffs seek presents a

 common question that easily satisfies this prong of the class certification test. See

 id. (certifying class where plaintiffs sought to enjoin the Pennsylvania Secretary of

 Education from using the current funding formula and finding there was a common

 question of whether Pennsylvania’s funding regime impeded special-needs


 AMERICAS 95650494                         65
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5938    Page 75 of
                                      88


 students’ educations in violation of IDEA, the ADA, the Rehabilitation Act, and

 the Fourteenth Amendment).

           The injunctive nature of this proceeding is not the only reason that

 commonality is readily found here. The Plaintiffs have established the systemic

 nature of Defendants’ violation in this case, demonstrating that commonality has

 been satisfied. As described supra, Plaintiffs have pointed to systemic policies,

 practices, and procedures – including with respect to resources for special

 education and 504 services – that give rise to plaintiffs’ claims. Courts have found

 that challenges to systemic policies, practices, and procedures satisfy commonality.

 See In re Northwest Airlines Corp. Antitrust Litig., 208 F.R.D. 174, 217 (E.D.

 Mich. 2002); Fox, 172 F.R.D. at 661. Indeed, where a proposed class action

 “effectively challenges a school district’s failure to . . . accommodate disabled

 students on a system-wide basis, courts routinely find that commonality it

 satisfied.” J.S. v. Attica Cent. School District, 2006 U.S. Dist. LEXIS 12827

 (W.D.N.Y. 2006) (citing cases); see also C.G. v. Commonwealth of Pa. Dep’t of

 Educ., 2009 U.S. Dist. LEXIS 90028, at *16-17 (M.D. Pa. Sept. 29, 2009) (holding

 “that the commonality requirement was met because the main thrust of the

 plaintiffs’ claims was allegation of a systemic failure,” namely, the “systemic

 failure of the special-education funding formula to provide FAPE to special-needs




 AMERICAS 95650494                        66
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5939    Page 76 of
                                      88


 students at low-income schools with high special-needs populations within the

 state.”).

           Commonality is satisfied here because each member of the Proposed Class

 has suffered the same injury resulting from the same conduct by the Defendants –

 deprivation of a free appropriate education in the least restrictive environment and

 a lack of procedural safeguards in the administration of disciplinary practices.

 Regardless of each representative plaintiffs’ individual needs, Defendants’

 systemic policies, practices, and procedures, including those leading to a chronic

 lack of resources in FCS schools, have resulted in the: (1) failure to provide

 children with qualifying disabilities under the IDEA or Section 504 with special

 education programs and services, thereby depriving them of FAPE and placement

 in the LRE; and (2) failure to provide such qualifying students with procedural due

 process in the administration of disciplinary activities or positive behavioral

 supports.

           The overarching common questions of fact are evident, as they pertain to,

 inter alia: (a) the existence, extent, and application of the Defendants’ policies,

 practices, and procedures; and (b) the resources, programs, and services available

 to members of the Proposed Class.         The common questions of law relate to

 whether these system-wide policies, practices, and procedures comport with the

 IDEA, Section 504, Title II and state law, to the extent that they, inter alia: (a)


 AMERICAS 95650494                         67
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5940     Page 77 of
                                      88


 deprive children with qualifying disabilities of the programs and services that they

 are entitled under federal and state law; (b) fail to provide children with qualifying

 disabilities with a free appropriate education in the least restrictive environment;

 and (c) subject the members of the Proposed Class to the administration of

 discipline without required procedural safeguards and to discrimination based upon

 their disabilities. These are matters that can be resolved only through class-wide

 litigation.

           As demonstrated above, FCS has an ongoing pattern and practice of

 systematically failing to provide special education and related services compliant

 with students’ IEPs and 504 plans in the least restrictive environment, and of

 failing to provide procedural safeguards in the administration of disciplinary

 practices. The systemic and recurring nature of Defendants’ violations are

 evidenced by: (1) cuts to staff and pervasive vacancies, which have eroded the

 provision of essential special education and related services; (2) high percentages

 of special education students being educated inside the regular classroom less than

 40% of the day; (3) severe discrepancies in the rates of students with disabilities

 being suspended or expelled for more than ten cumulative days in a school year;

 (4) exceedingly poor outcomes for special education students in FCS schools; and

 (5) the expert opinions of Dr. William Therrein and Dr. Gail Lovette, attached

 hereto as Exhibits 2 and 3.


 AMERICAS 95650494                        68
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5941    Page 78 of
                                      88


           Each of the systemic violations described above represents a “course of

 conduct that affects a group of persons and gives rise to a cause of action,” which

 is all that is required in the Sixth Circuit to satisfy commonality. See In re

 Northwest Airlines, 208 F.R.D. at 217. Moreover, these systemic violations

 evidence policies of Defendants, which bear upon the issues at the center of this

 litigation, thus providing further support for commonality. See Fox v. Massey-

 Ferguson, Inc., 172 F.R.D. 653, 661 (E.D. Mich. 1995) (commonality is satisfied

 “as long as the members of the class have allegedly been affected by a general

 policy of the defendant, and the general policy is the focus of the litigation”).

 Defendants’ systemic violations under the IDEA, Section 504, Title II, and

 Michigan state law are more than adequate to satisfy the commonality requirement.

 See, e.g., P.V. v. Sch. Dist. of Phila., 289 F.R.D. 227, 233-34 (E.D. Pa. 2013)

 (holding that where plaintiffs alleged a “systemic failure” of defendant’s policy of

 upper-leveling autistic students in violation of the IDEA, commonality was

 satisfied); J.S. v. Attica Cent. Sch., No. 00-CV-513S, 2006 U.S. Dist. LEXIS

 12827, at *15-16 (W.D.N.Y. Mar. 7, 2006) (“Where, as here, a proposed class

 action effectively challenges a school district's failure to evaluate and

 accommodate disabled students on a system-wide basis, courts routinely find that

 commonality is satisfied”).




 AMERICAS 95650494                        69
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5942    Page 79 of
                                      88


           A class-wide proceeding here would generate common answers apt to drive

 the resolution of the litigation. Wal-Mart Stores, Inc., 564 U.S. 338, 350. Such

 quintessential common answers would touch upon the impact of increased funding,

 higher levels of filled staffing positions, modified policies regarding the provision

 of special education and related services in the least restrictive environment and

 the application of disciplinary practices, and better quality control and supervision

 by the MDE and GISD. All of these are common answers insofar as they naturally

 benefit the class as a whole, and not just the individual students.

      C.         The Claims of the Class Representatives are Typical of the Claims of
                 the Proposed Class under Rule 23(a)(3)

           The third requirement for class certification under Rule 23(a)(3) is that the

 claims or defenses of the representative parties are typical of the claims or defenses

 of the entire class. The Supreme Court has stated that the commonality and

 typicality requirements “tend to merge” because both “serve as guideposts for

 determining whether under the particular circumstances maintenance of a class

 action is economical and whether the named plaintiff’s claim and the class claims

 are so interrelated that the interests of the class members were be fairly and

 adequately protected in their absence.” Gen. Tel. Co. of the Southwest v. Falcon,

 457 U.S. 147 at n.13 (1982); Dukes, 564 U.S. at 349-50 n.5. Similar to the test for

 commonality, the test for typicality is “not demanding” and does not require

 identical facts for each class member. See Reese, 227 F.R.D. at 487-88; Johnson v.

 AMERICAS 95650494                           70
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5943    Page 80 of
                                      88


 District of Columbia, 248 F.R.D. 46, 53 (D.D.C) (“demonstrating typicality does

 not mean showing that there are no factual variations between the claims of the

 plaintiffs”); McBride v. Mich. Dep’t of Corr., 2017 U.S. Dist. LEXIS 113144, *16

 (E.D. Mich., July 30, 2017) (granting class certification and noting that the mere

 fact that each potential class member may have an impairment somewhat different

 than other members does not “negate the focus of the litigation”). “A

 representative’s claims are ‘typical’ within the meaning of Rule 23(a)(3) if the

 defendant’s conduct that gave rise to the representative’s claims also gave rise to

 the class members’ claims, and if the representative and class members seek to

 establish the defendant’s liability ‘based on the same legal theory.’” Hillson v.

 Kelly Servs., 2017 U.S. Dist. LEXIS 8699 (E.D. Mich. 2017), quoting Romberio v.

 Unumprovident Corp., 385 F. App’x 423, 438 (6th Cir. 2009); R.A.G. v. Buffalo

 City Sch. Dist. Bd. Of Educ., No. 12-CV-960S, 2013 U.S. Dist. LEXIS 93924, at

 *32 (W.D.N.Y. June 30, 2013) (stating that typicality is met where it is alleged that

 the same unlawful conduct was directed at or affected both the named plaintiff and

 the class sought to be represented).

           Here, each of the named Plaintiffs’ claims are typical because they have

 suffered identical injuries as members of the Proposed Class as a result of the

 alleged districtwide policies, practices, and procedures. All of the named Plaintiffs

 have been subjected to the same systemic discriminatory and retrogressive policies


 AMERICAS 95650494                         71
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5944    Page 81 of
                                      88


 of the Defendants as the rest of the class, which has resulted in the denial of a free

 and appropriate public education in the least restrictive environment and the denial

 of procedural safeguards in the administration of disciplinary practices for the

 named plaintiffs, just as it has for the rest of the class. Defendant FCS consistently

 and repeatedly engaged in practices and procedures which are unlawful under the

 IDEA, Section 504, Title II, and Michigan state law including: failure to provide

 special education and/or 504 services in accordance with IEPs and/or 504 plans;

 failure to provide these services in the least restrictive environment; administration

 of excessive disciplinary measures against students with disabilities, including

 suspensions and expulsions; failure to provide procedural safeguards and resorting

 to removal and seclusion techniques. Defendants MDE and GISD have also

 enacted and pursued policies that have impacted plaintiffs on a class-wide basis.

 MDE and GISD have failed to provide adequate resources, including those

 required to attract and retain necessary special education staff; and have failed to

 effectively monitor FCS in the carrying out of its required duties under the IDEA,

 its implementing regulations, and analogous provisions of state law.

           The very same conduct by Defendants that gave rise to the named Plaintiffs’

 claims also gave rise to the class members’ claims, and the named Plaintiffs and

 class members seek to establish Defendants’ liability based on the same legal

 theories. See Hillson. The named Plaintiffs’ claims—whether they relate to their


 AMERICAS 95650494                          72
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18         PageID.5945   Page 82 of
                                      88


 IEPs and/or 504 plans, education in the least restrictive environment, due process

 in disciplinary procedures, or discrimination on the basis of disability—all arise

 from the systemic violations described in Section III, supra. The claims of the

 named Plaintiffs go hand-in-hand with the statistics that show that, as a group,

 students with disabilities in Flint are (1) segregated from the general education

 environment at rates far higher than the statewide average; and (2) suspended or

 expelled at rates that are more than four times the statewide average.

            Taken together, the claims of the named Plaintiffs undoubtedly reflect and

 represent the claims of the entire Proposed Class. The injuries of the named

 Plaintiffs resulted from the same policies, practices, and procedures that impact the

 Proposed Class at large, and their causes of action are identical to those of the

 Proposed Class. As a result, the claims or defenses of the representative parties are

 typical of the claims or defenses of the class.

      D.         Plaintiffs and Plaintiffs’ Counsel Will Fairly and Adequately Protect
                 the Interests of the Proposed Class under Rule 23(a)(4)

           Under Rule 23(a)(4), the adequacy requirement is satisfied if “the

 representative parties will fairly and adequately protect the interests of the class.”

 Fed. R. Civ. P. 23(a)(4). The test for adequacy in the Sixth Circuit examines two

 factors: “1) [T]he representative must have common interests with unnamed

 members of the class, and 2) it must appear that the representatives will vigorously

 prosecute the interests of the class through qualified counsel.” Pelzer v. Vassalle,

 AMERICAS 95650494                            73
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18           PageID.5946     Page 83 of
                                      88


 655 F. App’x 352 (6th Cir 2016) (citation omitted). Both of these factors are

 readily satisfied here.

           As described above, each of the named Plaintiffs has causes and claims that

 are identical to the claims any unnamed class member might bring against the

 Defendants. All Plaintiffs, whether named or unnamed, have the same interest in

 compelling the Defendants to abide by their obligations under the IDEA, Section

 504, Title II, and Michigan state law. The declaratory and injunctive relief sought

 will vindicate that shared interest. There is nothing in the record nor have there

 been any credible allegations by Defendants’ counsel that the named Plaintiffs in

 this case are compromised or biased in any manner. Nor could there be. Each of

 the named Plaintiffs and their families has committed significant time and

 dedication to this lawsuit. The named Plaintiffs seek only what they are entitled to

 under the law and their interests are wholly in line with those of the Proposed

 Class.

           Lastly, as set forth in the Complaint and in Part III below, Plaintiffs’ counsel

 are experienced in class action litigation and specifically in educational class

 actions under the IDEA and Section 504. Plaintiffs’ counsel has pursued this

 action vigorously and will continue to do so.




 AMERICAS 95650494                            74
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18        PageID.5947     Page 84 of
                                      88



      VI PLAINTIFFS SEEK CERTIFICATION OF THEIR CLAIMS FOR
      INJUNCTIVE AND DECLARATORY RELIEF UNDER RULE 23(B)(2)

           Class certification under Rule 23(b)(2) is appropriate where, as here,

 Plaintiffs seek injunctive relief from conduct that applies “generally to the class, so

 that final injunctive relief or corresponding declaratory relief is appropriate

 respecting the class as a whole.”        Fed. R. Civ. P. 23(b)(2).     Plaintiffs seek

 certification under Rule 23(b)(2) because the Defendants have “acted or refused to

 act on grounds that apply generally to the class, so that final injunctive relief or

 corresponding declaratory relief is appropriate respecting the class as a whole.”

 Courts in the Sixth Circuit have held that the requirements of Rule 23(b)(2)

 “should be liberally construed in civil rights actions. . . especially where. . . only

 declaratory and injunctive relief is sought.” Glover v. Johnson, 85 F.R.D. 1, 3

 (E.D. Mich. 1977). Similarly, the Supreme Court has recognized that civil rights

 cases, such as the suit at hand, are “prime examples of what [Rule 23(b)(2) class

 actions are] meant to capture.” Wal-Mart, 131 S. Ct. at 361 (citation and internal

 quotation marks omitted).

           Courts routinely certify 23(b)(2) classes in the education context, and the

 same result is warranted here.34 See, e.g., R. A-G v. Buffalo City Sch. Dist. Bd. of


 34
   Additionally, there is no definiteness or ascertainability requirement in the Sixth
 Circuit for a 23(b)(2) class. See Cole v. City of Memphis, 839 F.3d. 530, 542 (“The
 precise identity of each class member need not be ascertained here, particularly
 given that notice is not required as it would be in a (b)(3) class. The decisions of

 AMERICAS 95650494                          75
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18       PageID.5948    Page 85 of
                                      88


 Educ., No. 12-CV-960S, 2013 U.S. Dist. LEXIS 93924, at *37 (W.D.N.Y. June 30,

 2013); R.P.-K. v. Dep’t of Educ., 272 F.R.D. 541, 551 (D. Haw. 2011); J.S. v.

 Attica Cent. School District, 2006 U.S. Dist. LEXIS 12827, at *20 (W.D.N.Y.

 2006); LV v. N.Y.C. Dep’t of Educ., 2005 U.S. Dist. LEXIS 20672, at *21

 (S.D.N.Y. Sep. 15, 2005).


   VII        THE COURT SHOULD DESIGNATE PLAINTIFFS’ COUNSEL AS
                             CLASS COUNSEL

           Rule 23(g)(1)(A) sets forth four criteria for the court to consider in

 appointing class counsel: (i) the work counsel has done in identifying or

 investigating potential claims in the action; (ii) counsel’s experience in handling

 class actions, other complex litigation, and the types of claims asserted in the

 action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that

 counsel will commit to representing the class.

           Plaintiffs’ counsel satisfy each of these requirements. Counsel for the

 plaintiffs, which consists of attorneys from the American Civil Liberties Union

 Fund of Michigan, Education Law Center, and White & Case LLP, are experienced

 in civil rights litigation, disability law, education law, and class actions. Counsel

 have devoted thousands of hours to this case and have obtained significant results


 other federal courts and the purpose of Rule 23(b)(2) persuade us that
 ascertainability is not an additional requirement for certification of a (b)(2) class
 seeking only injunctive and declaratory relief.”)

 AMERICAS 95650494                        76
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5949    Page 86 of
                                      88


 for the plaintiffs, including the Partial Settlement Agreement, which guarantees

 universal screening and assessment. The American Civil Liberties Union Fund of

 Michigan has extensive experience litigating civil rights cases, including class

 actions, as well as cases related to the Flint water crisis. (Ex. 8). Similarly, the

 Education Law Center is the nation’s preeminent education rights law firm and

 litigates cases nationwide on behalf of students similar to the plaintiff class here

 (Ex. 9). White & Case LLP is an international law firm with over a dozen lawyers

 who have committed significant time and resources to this case. White & Case has

 experience litigating class actions and educational law cases. (Ex. 7). This court

 should designate plaintiffs’ counsel as class counsel under Rule 23(g)(1) so that

 counsel can continue litigating this landmark case to vindicate the rights of the

 plaintiff class and safeguard each of their futures.



 DATED: October 15, 2018



                                           By: /s/ Lindsay M. Heck

                                           Gregory M. Starner
 Kristin L. Totten (P72942)                Lindsay M. Heck
 Daniel S. Korobkin (P72842)               Walter A. Ciacci
 Michael J. Steinberg (P43085)             Dominique N. Forrest
 ACLU Fund of Michigan                     Laura A. Grai
 2966 Woodward Ave.                        Michael Jaoude
 Detroit, MI 48201                         Celine Aka
 (313) 578-6800                            Maria A. Brusco

 AMERICAS 95650494                         77
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18   PageID.5950   Page 87 of
                                      88


 ktotten@aclumich.org                  Lindsey B. Cherner
 dkorobkin@aclumich.org                Andrew Gershenfeld
 msteinberg@aclumnic.or                Lauren A. Kuehn
                                       Andres Ivan Navedo
                                       Kareem Ramadan
 David G. Sciarra                      1221 Avenue of the Americas
 Gregory G. Little                     New York, NY 10020
 Jessica A. Levin                      (212) 819-8200
 Education Law Center                  gstarner@whitecase.com
 60 Park Place                         lindsay.heck@whitecase.com
 Suite 300                             walter.ciacci@whitecase.com
 Newark, NJ 07102                      dominique.forrest@whitecase.com
 (973) 624-1815                        laura.grai@whitecase.com
 dsciarra@edlawcenter.org
 glittle@edlawcenter.org
 jlevin@edlawcenter.org




                                       Counsel for Plaintiffs




 AMERICAS 95650494                     78
Case 2:16-cv-13694-AJT-APP ECF No. 128-1 filed 10/15/18      PageID.5951    Page 88 of
                                      88




                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 15th day of October, 2018 the undersigned

 filed through CM/ECF with the Clerk of the Court the foregoing Plaintiffs’ Motion

 for Class Certification, and I hereby request that a copy of this document be served

 by the Clerk’s office via the Court’s CM/ECF system upon all counsel of record in

 this case who are participants in the CM/ECF system.



                                               BY: /s/ Lindsay M. Heck

                                                    Lindsay M. Heck
                                                    WHITE & CASE LLP
                                                    1221 Avenue of the Americas
                                                    New York, NY 10020
                                                    (212)-819-8200
                                                    lindsay.heck@whitecase.com




 AMERICAS 95650494                        79
